EXHIBIT 10.60

 

--------------------------------------------------------------------------------

SERIES A PREFERRED STOCK EXCHANGE AGREEMENT

 

by and between

 

C & K MARKET, INC.

 

and

 

UNIFIED WESTERN GROCERS, INC.

 

Dated as of December 29, 2003

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

1.

 

Interpretation.

   2    

1.1

  

Definitions.

   2    

1.2

  

Accounting Terms.

   2

2.

 

Authorization And Exchange of Shares.

   2    

2.1

  

Authorization.

   2    

2.2

  

Exchange of Shares.

   2    

2.3

  

Discharge and Satisfaction of Accrued Dividends on the Old UWG Shares.

   2

3.

 

The Closing.

   2    

3.1

  

Time and Place.

   2    

3.2

  

Deliveries at Closing.

   2

4.

 

Representations and Warranties of the Company.

   3    

4.1

  

Organization and Power; Subsidiaries.

   3    

4.2

  

Capitalization.

   3    

4.3

  

Agreements With Respect to Capital Stock.

   3    

4.4

  

Issuance of Shares.

   4    

4.5

  

Authority.

   4    

4.6

  

Governmental Consent.

   4    

4.7

  

Litigation.

   4    

4.8

  

Financial Statements; Changes.

   5    

4.9

  

Undisclosed Liabilities.

   6    

4.10

  

Taxes.

   6    

4.11

  

Property and Assets.

   7

 

-i-



--------------------------------------------------------------------------------

   

4.12

  

Patents and Trademarks.

   7    

4.13

  

Compliance with Laws and Agreements.

   7    

4.14

  

Contracts.

   7    

4.15

  

Environmental Matters.

   8    

4.16

  

Obligations to and from Company Related Parties.

   8    

4.17

  

License and Permits.

   9    

4.18

  

Employees.

   9    

4.19

  

Insurance Coverage.

   9    

4.20

  

Brokers or Finders.

   9    

4.21

  

Affiliate Transactions.

   9    

4.22

  

Disclosures.

   10

5.

 

Representations and Warranties of UWG.

   10    

5.1

  

Organization and Power.

   10    

5.2

  

Authority for Agreement.

   10    

5.3

  

Governmental Consent.

   10    

5.4

  

Ownership of the Old UWG Shares.

   10    

5.5

  

Litigation.

   11    

5.6

  

Investment.

   11    

5.7

  

Accredited Investor.

   11    

5.8

  

Transferability.

   11

6.

 

Conditions to UWG's Obligation.

   11    

6.1

  

Certificates and Documents.

   11    

6.2

  

Accuracy of Representations and Warranties.

   12    

6.3

  

Performance.

   12    

6.4

  

Compliance with Covenants.

   12

 

-ii-



--------------------------------------------------------------------------------

    6.5   

Closing Certificate.

   12     6.6   

Consents and Waivers.

   12     6.7   

Material Adverse Change.

   12     6.8   

Statement of Withdrawal.

   12     6.9   

Due Diligence Review.

   12     6.10   

Supply Agreement.

   12     6.11   

Shareholders Agreement.

   13     6.12   

Litigation.

   13     6.13   

Other Financing.

   13     6.14   

Opinion of Company's Counsel.

   13     6.15   

Update of Membership Documentation.

   13     6.16   

Right of First Refusal Agreement.

   13     6.17   

Articles of Restatement.

   13     6.18   

Shareholders Guaranty.

   13     6.19   

Nidiffer Subordination Agreement.

   13     6.20   

Nidiffer Exchange Agreement.

   13     6.21   

GECC Letter Agreement.

   14     6.22   

Other Matters

   14 7.   Conditions to the Company's Obligation    14     7.1   

Accuracy of Representations and Warranties.

   14     7.2   

Performance.

   14     7.3   

Litigation.

   14 8.   Covenants Of The Company.    14     8.1   

Affirmative Covenants

   14     8.2   

Negative Covenants

   18

 

-iii-



--------------------------------------------------------------------------------

    8.3   

Other Covenants.

   24 9.   Financial and Other Information.    25     9.1   

Interim Period Financial Statements

   25     9.2   

Unaudited Annual Statements

   25     9.3   

Audited Annual Statements

   25     9.4   

Compliance Certificate

   26     9.5   

Monthly Reports

   26     9.6   

Other Reports

   26     9.7   

Notification

   26 10.   Indemnification.    26     10.1   

Obligation to Indemnify

   26     10.2   

Notice of Asserted Liability

   27     10.3   

Opportunity to Defend

   27     10.4   

Right of Offset

   27 11.   Miscellaneous.    28     11.1   

Notices

   28     11.2   

Governing Law

   28     11.3   

Severability of Provisions

   29     11.4   

Survival of Agreements

   29     11.5   

Successors and Assigns

   29     11.6   

Entire Agreement; 2000 Purchase Agreement

   29     11.7   

Amendments and Waivers

   29     11.8   

Waiver; Remedies Cumulative

   29     11.9   

Expenses

   30     11.10   

Counterparts

   30

 

-iv-



--------------------------------------------------------------------------------

   

11.11

  

Exhibits and Schedules

   30    

11.12

  

Headings; Table of Contents

   30    

11.13

  

Public Announcements; Confidentiality.

   30    

11.14

  

Stock Legend

   30

 

 

-v-



--------------------------------------------------------------------------------

SERIES A PREFERRED STOCK EXCHANGE AGREEMENT

 

THIS SERIES A PREFERRED STOCK EXCHANGE AGREEMENT (“Agreement”) is entered into
and executed as of December 29, 2003, by and between C & K Market, Inc., an
Oregon corporation (the “Company”), and Unified Western Grocers, Inc., a
California corporation (“UWG”).

 

R E C I T A L S

 

A. Pursuant to that certain Preferred Stock Purchase Agreement (the “2000
Purchase Agreement”) dated as of December 19, 2000, by and between the Company
and UWG, UWG purchased Eighty Thousand (80,000) shares (the “Old UWG Shares”) of
the Company’s Series A-1 Preferred Shares (the “Old Series A Preferred”).

 

B. The Company contemplates a recapitalization and exchange of all of the issued
and outstanding shares of capital stock of the Company (the “Recapitalization”).

 

C. Dividends of $1,683,099.58 have accrued with respect to the Old UWG Shares
but remain unpaid to UWG as of December 31, 2003.

 

D. Pursuant to the Recapitalization, the Company and UWG have agreed that all of
the Old UWG Shares will be exchanged for, and the obligation of the Company to
pay to UWG the dividends accrued with respect to the Old UWG Shares but unpaid
as of December 31, 2003 (the “Accrued Dividends”) will be discharged and
satisfied in full, in return for the issuance and delivery by the Company to UWG
of Ninety-Five Thousand (95,000) shares (the “New UWG Shares” or the “Shares”)
of the Company’s newly issued Series A-2 Preferred Shares (the “New Series A
Preferred”), having the rights, restrictions, privileges and preferences
contained in the Articles of Incorporation of the Company, as amended by the
Articles of Restatement (the “Articles”), and the payment by the Company to UWG
of an amount equal to the positive difference between the Accrued Dividends and
$1,500,000 (such difference, the “Excess Dividend Payment”) (such transaction,
collectively, the “Exchange”).

 

E. The Board of Directors of the Company has determined that it is in the best
interests of the Company and its shareholders that the Company and UWG
consummate the Exchange and the transactions contemplated hereby and by the
Transaction Documents.

 

F. The Company and UWG intend that the Exchange be treated as a reorganization
under Section 368(a)(1)(E) of the Internal Revenue Code of 1986 or any successor
law, and regulations issued by the United States Internal Revenue Service or any
successor agency, and, to the extent relevant, the United States Department of
the Treasury (the “IRS”) pursuant thereto (the “Code”), and that this Agreement
constitute a “plan of reorganization” for such purposes.

 

G. As a condition to the obligation of UWG to effect the Exchange, the Company
has agreed to execute a long term supply agreement with UWG and certain
shareholders of the Company (the “Shareholders”) have agreed to execute a
Shareholders Agreement, among other agreements, with respect to the obligations
of the Company to UWG and the operation of the Company in the future.

 

-1-



--------------------------------------------------------------------------------

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the parties agree as follows:

 

1. Interpretation.

 

1.1 Definitions. In addition to terms defined elsewhere in this Agreement, when
used in this Agreement, each term set forth on Annex A attached to this
Agreement shall have the respective meaning given to that term in Annex A or in
the provision of this Agreement referenced in Annex A. In this Agreement the
singular includes the plural and the plural the singular and words importing any
gender include the other genders.

 

1.2 Accounting Terms. Unless otherwise defined or specified in this Agreement,
all accounting terms used in this Agreement shall be interpreted and all
accounting determinations shall be made in accordance with GAAP.

 

2. Authorization And Exchange of Shares.

 

2.1 Authorization. The Company has duly authorized the issuance and delivery to
UWG of the Shares in exchange for the transfer and delivery to the Company at
the Closing of all of the Old UWG Shares and the discharge and satisfaction in
full of the Accrued Dividends.

 

2.2 Exchange of Shares. Subject to the terms and conditions of this Agreement,
at the Closing UWG will transfer and deliver to the Company all of the Old UWG
Shares. In consideration of and in exchange for the Old UWG Shares and the
discharge and satisfaction in full of the Accrued Dividends, on the Closing Date
the Company will issue and deliver to UWG the Shares and will pay the Excess
Dividend Payment to UWG.

 

2.3 Discharge and Satisfaction of Accrued Dividends on the Old UWG Shares. The
Company and UWG acknowledge and agree that a portion of the consideration for
the Shares being issued by the Company and transferred and delivered to UWG in
exchange for the Old UWG Shares and the Excess Dividend Payment is being paid by
the discharge and satisfaction of the Accrued Dividends.

 

3. The Closing.

 

3.1 Time and Place. The closing (the “Closing”) of the Exchange shall take place
at the offices of Sheppard, Mullin, Richter & Hampton LLP, 333 South Hope
Street, 48th floor, Los Angeles, California 90071, at 10:00 a.m. on December 31,
2003, or at such other time, date and place as are mutually agreeable to the
Company and UWG. The date of the Closing is herein referred to as the “Closing
Date”.

 

3.2 Deliveries at Closing.

 

(a) Deliveries of the Company. At the Closing, the Company will issue and
deliver to UWG a certificate representing the Shares and deliver to UWG such

 

-2-



--------------------------------------------------------------------------------

other documents to evidence satisfaction of UWG’s conditions to the Closing set
forth in Section 6. The certificate shall be registered on the Company’s books
in the name of UWG and shall be in form satisfactory to UWG and its counsel. At
the Closing, the Company will pay UWG an amount equal to the Excess Dividend
Payment by wire transfer of immediately available United States Dollars to the
account or accounts designated in writing by UWG.

 

(b) Deliveries of UWG. At the Closing, the Company will transfer and deliver to
the Company the certificate(s) representing the Old UWG Shares for cancellation.

 

4. Representations and Warranties of the Company. Except to the extent disclosed
by the Company (with specific reference to the Section of this Section 4 to
which such disclosure relates) in the Disclosure Schedule attached to this
Agreement (the “Disclosure Schedule”), the Company hereby represents and
warrants to UWG as follows:

 

4.1 Organization and Power; Subsidiaries. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Oregon, and has all requisite power and authority (i) to own, lease and operate
its properties and to carry on its business as it is now conducted and as
proposed to be conducted, (ii) to enter into and perform the terms of this
Agreement and the Transaction Documents and to carry out the transactions
contemplated by herein and therein. The Company is duly qualified or licensed as
a foreign corporation authorized to do business in all jurisdictions in which
the character of its properties or the nature of its activities makes such
qualification or licensing necessary. The Company has no Subsidiaries.

 

4.2 Capitalization. All of the issued and outstanding shares of capital stock of
the Company have been duly authorized and validly issued and are fully paid and
nonassessable and have been offered, issued and sold by the Company in
compliance with all applicable federal and state securities laws. Schedule 4.2
sets forth (both immediately prior to and immediately following the Closing):
(a) the authorized capital stock of the Company; the number of shares thereof
issued and outstanding; and a list of the shareholders of the Company, showing
the number of shares of each class and series of the Company’s capital stock
held by each shareholder, and (b) the outstanding indebtedness of the Company
(including the amount, interest rate, maturity and other material terms thereof)
and a list of the holders of such indebtedness. The Company has delivered true
and complete copies of any agreements, documents and instruments evidencing such
indebtedness to UWG.

 

4.3 Agreements With Respect to Capital Stock. Except (i) as expressly
contemplated in this Agreement, the Articles, the Shareholders Agreement or the
Right of First Refusal Agreement with respect to the Shares, or (ii) as
disclosed on Schedule 4.3, no subscription, warrant, option, convertible
security or other right (contingent or otherwise) to purchase or acquire any
shares of capital stock of the Company is authorized or outstanding; there is
not any commitment of the Company to issue any subscription, warrant, option,
convertible security or other such right or to issue or distribute to holders of
any shares of its capital stock any evidences of indebtedness or assets of the
Company; the Company has no obligation (contingent or otherwise) to purchase,
redeem or otherwise acquire any shares of its

 

-3-



--------------------------------------------------------------------------------

capital stock or any interest therein or to pay any dividend or make any other
distribution in respect thereof; no person or entity is entitled to any
preemptive or similar right with respect to the issuance of any capital stock of
the Company or any rights with respect to the registration of any capital stock
of the Company under the Securities Act of 1933, as amended; and, there is no
agreement, written or oral, between the Company and the holders of its capital
stock, or, to the best of the knowledge of the Company, among any holders of its
capital stock, relating to the acquisition, disposition or transfer (either
optional or otherwise) or voting of the capital stock of the Company.

 

4.4 Issuance of Shares. The issuance, sale and delivery of the Shares in
accordance with this Agreement have been, or will be on or prior to the Closing,
duly authorized by all necessary corporate action on the part of the Company,
and the Shares when so issued, sold and delivered against exchange therefor in
accordance with the provisions of this Agreement will be duly and validly
issued, fully paid and non-assessable, free and clear of any Liens.

 

4.5 Authority. The execution, delivery and performance by the Company of this
Agreement, the Transaction Documents and the GECC Loan Agreement, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action, and this Agreement, the
Transaction Documents and the GECC Loan Agreement have been duly executed and
delivered by the Company. Upon their execution and delivery by the Company, this
Agreement, the Transaction Documents and the GECC Loan Agreement will constitute
the legal, valid and binding obligation of the Company enforceable against the
Company in accordance with their terms. The execution, delivery and performance
of this Agreement, the Transaction Documents and the GECC Loan Agreement by the
Company and the offer, issuance, exchange and delivery of the Shares will not
violate any provision of law (including without limitation federal and state
securities laws) and will not conflict with or result in any breach of any of
the terms, conditions or provisions of, or constitute a default under, the
Articles or the Bylaws of the Company or any indenture, lease, contract,
agreement or other instrument to which the Company is a party or by which it or
any of its properties is bound, or any decree, judgment, order, statute, rule or
regulation applicable to the Company.

 

4.6 Governmental Consent. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
governmental authority by the Company is required in connection with the
execution and delivery of this Agreement and the Transaction Documents, the
consummation of the transactions contemplated hereby and thereby, and the offer,
issue, exchange and delivery of the Shares under this Agreement and the
Transaction Documents.

 

4.7 Litigation. There are no suits, actions, arbitrations, or legal,
administrative, or other proceedings, governmental investigations or contract
renegotiations pending or, to the best of the Company’s knowledge, threatened
against or affecting the Company or any of its Subsidiaries which (i) if decided
adversely to the Company or its Subsidiaries, could have a material adverse
effect on its or their respective business, assets or financial condition, or
(ii) question the validity of this Agreement, the Transaction Documents or the
Shares to be issued under this Agreement. The Company is not in violation of or
default with

 

-4-



--------------------------------------------------------------------------------

respect to any judgments, orders, writs, injunctions or decrees of any court or
governmental department, agency or instrumentality which violation or default
could have a material adverse effect on its business, assets or financial
condition.

 

4.8 Financial Statements; Changes.

 

(a) The Company has furnished to UWG complete and correct copies of its (i)
balance sheets, statements of income and retained earnings and statements of
cash flow, as at December 31, 2000, 2001 and 2002, in each case certified by
Musser & Associates, the Company’s independent certified public accountants (the
“Audited Financial Statements”), and (ii) unaudited balance sheet, profit and
loss statement and cash flow statement as at September 30, 2003, certified by
the Company’s Chief Financial Officer (the “Interim Financial Statements” and
together with the Audited Financial Statements, the “Financial Statements”). The
Financial Statements are complete and correct, are in accordance with the books
and records of the Company and present fairly the financial condition and
results of operations of the Company, as at the dates and for the periods
indicated, and have been prepared in accordance with GAAP, except that the
Interim Financial Statements do not contain notes to financial statements
required by GAAP.

 

(b) Except as set forth on Schedule 4.8, since the date of the Interim Financial
Statements, there has not been with respect to the Company:

 

(i) any change in its assets, liabilities, financial condition or operating
results from that reflected in the Interim Financial Statements, except changes
in the ordinary course of business that have not been, in the aggregate,
materially adverse;

 

(ii) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting its assets, properties, financial condition,
operating results, prospects or business (as such business is presently
conducted and as it is currently proposed to be conducted);

 

(iii) any waiver or compromise of a valuable right or of a material debt owed to
it;

 

(iv) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation, except in the ordinary course of business and that is not
material to its assets, properties, financial condition, operating results or
business (as such business is presently conducted and as it is currently
proposed to be conducted);

 

(v) any change or amendment to a material contract or arrangement by which it or
any of its assets or properties is bound or subject;

 

-5-



--------------------------------------------------------------------------------

(vi) any declaration or payment of any dividend or other distribution of any of
its assets;

 

(vii) any material change in any compensation arrangement or agreement with any
employee;

 

(viii) any other event or condition of any character that might materially and
adversely affect its assets, properties, financial condition, operating results
or business (as such business is presently conducted and as it is currently
proposed to be conducted);

 

(ix) any amendments or changes in its Articles of Incorporation or Bylaws except
for those changes contemplated by the Statement of Withdrawal and the Articles
of Restatement;

 

(x) any increase in or modification of any bonus, pension, insurance or other
employee benefit plan, payment or arrangement (including, but not limited to,
the granting of stock options, restricted stock awards or stock appreciation
rights) made to, for or with any of its employees;

 

(xi) any incurrence, assumption or guarantee of any debt for borrowed money;
issuance or sale of any securities convertible into or exchangeable for debt
securities; or issuance or sale of options or other rights to acquire any
securities convertible into or exchangeable for any such debt securities;

 

(xii) any making of any loan, advance or capital contribution to any person
other than travel loans or advances made in the ordinary course of business and
not in excess of $10,000; or

 

(xiii) any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any of its employees.

 

4.9 Undisclosed Liabilities. The Company has no material liability or
obligation, absolute or contingent (individually or in the aggregate), that is
not disclosed in the Interim Financial Statements, except obligations and
liabilities incurred after the date of the Interim Financial Statements in the
ordinary course of business that are not individually or in the aggregate
material.

 

4.10 Taxes. Within the times and in the manner prescribed by law, the Company
has filed all federal, state, county and local tax returns and reports required
by law and has paid all taxes, assessments, other governmental charges and
penalties on the Company or any of its properties, assets, income or franchises
shown on those returns to be due and payable. All of those tax returns were
substantially correct as filed, and the Company has no material unpaid taxes,
assessments, other governmental charges and penalties on its properties, assets,
income or franchises. None of the federal income, state sales or state franchise
tax returns of the Company

 

-6-



--------------------------------------------------------------------------------

has ever been audited by the Internal Revenue Service, the State of Oregon or
any other jurisdiction where the Company has filed or is required to file a
state sales or franchise tax return. The Company is not presently under audit
and has not executed any waiver of any statute of limitations as to taxes of any
nature. There are no present disputes about taxes of any nature by the Company.

 

4.11 Property and Assets. The Company has good and marketable title to all the
assets, interests in assets, and leasehold interests, whether real, personal, or
mixed, tangible or intangible, including those reflected in the Interim
Financial Statements (collectively, the “Properties”). The Properties are free
and clear of restrictions on or conditions to transfer or assignment, mortgages,
liens, pledges, charges, encumbrances, equities, claims, easements, rights of
way, covenants, conditions, or restrictions, except for (i) those disclosed in
the Interim Financial Statements or in the Disclosure Schedule, (ii) the lien of
current taxes not yet due and payable or those payable without penalty or
interest, and (iii) minor matters that, individually or in the aggregate, are
not substantial in amount and do not materially detract from or interfere with
the present use of any of the Properties nor materially impair present business
operations. The Company enjoys peaceful and undisturbed possession under all of
the leases under which any of the Properties are held by it, none of which
contains any unusual or burdensome provisions that will materially impair or
adversely affect the operations of the Company or the Company’s ability to
perform its obligations under this Agreement and the Transaction Documents, and
all such leases are valid, subsisting and in full force and effect, and no event
has occurred which with the passage of time or the giving of notice, or both,
would constitute a default under any thereof.

 

4.12 Patents and Trademarks. Set forth on Schedule 4.12 attached to this
Agreement is a true and complete list of all patents, trademarks, service marks,
trade names, copyrights, licenses, and rights with respect to them, used in or
necessary for the conduct of the Company’s business as now conducted and
proposed to be conducted (collectively, the “Licenses”). The Company owns or
possesses the unrestricted right to use, free and clear of any rights or claims
of others, the Licenses necessary for the conduct of its business as now
conducted and proposed to be conducted, and the Company is not obligated or
under any liability whatever to make any payments as royalties, fees or
otherwise to any owner of, licensor of, or other claimant to, the Licenses.

 

4.13 Compliance with Laws and Agreements. The Company has complied with and is
not in violation of, nor has it received notice of violation of, any applicable
federal, state or local statute, law or regulation affecting its properties or
the operation of its business. The Company is not in violation, breach or
default of any term or provision of (i) the Articles or its Bylaws, or (ii) any
term or provision of any lease, license, note, contract, commitment, indenture,
mortgage, deed of trust, or other agreement, instrument, or arrangement
applicable to or binding on it which violation, breach or default could have a
material adverse effect on its business, assets or financial condition or could
impair or adversely affect the Company’s ability to perform its obligations
under this Agreement or the Transaction Documents.

 

4.14 Contracts. Schedule 4.14 attached to this Agreement sets forth a list of
all material agreements and all Guaranties of any nature to which the Company is
a party or by which it or its properties is bound (“Material Agreements”),
including, without limitation,

 

-7-



--------------------------------------------------------------------------------

(i) each agreement (other than agreements for the purchase on open account of
merchandise for resale in the ordinary course of business at the Company’s
supermarket locations) which requires future expenditures by the Company in
excess of $100,000, (ii) all employment and consulting agreements, employee
benefit, bonus, pension, profit sharing, stock option, stock purchase and
similar plans and arrangements, (iii) any agreement to which any shareholder,
officer or director of the Company or any of its Subsidiaries, or any
“affiliate” or “associate” of such persons (as such terms are defined in the
rules and regulations promulgated under the Securities Act of 1933, as amended),
is presently a party, including, without limitation, any agreement or other
arrangement providing for the furnishing of services by, rental of real or
personal property from, or otherwise requiring payment to, any such shareholder,
officer, director, affiliate or associate, or providing for the guarantee by the
Company of any debt or other obligation of any such shareholder, officer,
director, affiliate or associate and (iv) any other existing or currently
effective agreement, contract, or commitment that is material to the Company or
any of its affiliates. All the Material Agreements are valid and binding
obligations of the Company, in full force and effect in all material respects.
The Company is not in material default or aware of any material default by
another party, either pending or threatened, with respect to any of the Material
Agreements. The Company is not a party to or bound by any material contract,
agreement or instrument, or subject to any restriction under the Articles or its
Bylaws, that adversely affects its business as presently conducted or as
currently proposed to be conducted, its properties, its financial condition, or
its ability to perform its obligations under this Agreement and the Transaction
Documents.

 

4.15 Environmental Matters. Except as disclosed in Schedule 4.15, none of the
presently or previously owned, leased or occupied real property of the Company
has: (i) ever been used by the Company or any of its Subsidiaries or any
previous owners, lessees or operators in the disposal of or to refine, generate,
manufacture, produce, store, handle, treat, transfer, release, process or
transport any Hazardous Waste or Hazardous Substance, except as specifically
authorized by, or in compliance with, law or pursuant to valid and effective
permits or other appropriate forms of governmental approval; (ii) been
designated, listed or identified in any manner by the EPA or any other federal
or state governmental agency charged with administering and enforcing an
Environmental Protection Statute; or (iii) been the subject of any written
summons, citation, notice, directive, letter or other communication from the EPA
or any other federal or state governmental agency or instrumentality, authorized
pursuant to an Environmental Protection Statute concerning any intentional or
unintentional action or omission by the Company or any of its Subsidiaries
resulting in the releasing, spilling, leaking, pumping, pouring, emitting,
emptying, dumping or otherwise disposing of Hazardous Waste or Hazardous
Substances into the Environment resulting in damage thereto.

 

4.16 Obligations to and from Company Related Parties. Set forth on Schedule 4.16
is a true, correct and complete schedule of (a) all of the material obligations
of the Company to all officers, directors, shareholders and key employees of the
Company, including any member of their immediate families and (b) all of the
obligations of the Company’s officers, directors, shareholders and key
employees, including any member of their immediate families (other than expense
advances made in the ordinary course of business) to the Company both
immediately prior to and immediately after the Closing. Except as disclosed in
Schedule 4.16, the Company’s officers, directors and shareholders have no
interest (other than as non-controlling holders of securities of a
publicly-traded company), either directly or indirectly, in any entity,

 

-8-



--------------------------------------------------------------------------------

including, without limitation, any corporation, partnership, joint venture,
proprietorship, firm, person, licensee, business or association (whether as an
employee, officer, director, shareholder, agent, independent contractor,
security holder, creditor, consultant or otherwise) that presently or in the
past two years: (a) provides any services or designs, produces and/or sells any
products or product lines, or engages in any activity which is the same, similar
to, or competitive with any activity of the business in which the Company is now
engaged; (b) is a supplier of, customer of, creditor of, or has an existing
contractual relationship (other than employment contracts) with the Company; or
(c) has any direct or indirect interest in any asset or property, real or
personal, tangible or intangible, of or used by the Company or any property,
real or personal, tangible or intangible, that is necessary or desirable for the
conduct of the business of the Company.

 

4.17 License and Permits. The Company has all licenses, permits and other
authorizations of governmental authorities, domestic and foreign, necessary in
the conduct of its business. The Company has not received any notice (nor, to
its best knowledge, does it have any reason to believe) that revocation is being
considered with respect to any of such licenses, permits or authorizations.

 

4.18 Employees. The Company has complied in all respects with all laws relating
to the employment of labor, including, without limitation, provisions relating
to wages, hours, equal opportunity, collective bargaining, payment of social
security and other taxes, and ERISA, except where the failure to comply would or
could not have a materially adverse effect on the condition (financial or
otherwise), properties, assets, operations, results of operations, business,
prospects or rights of the Company. The Company’s employees are not represented
by any union, and the Company is not aware of any organizing activities with
respect to any of its employees.

 

4.19 Insurance Coverage. There is in full force and effect one or more policies
of insurance issued by insurers of recognized responsibility insuring the
Company and its Properties and business against losses and risks. Such policies
include, without limitation, property loss insurance policies with extended
coverage, sufficient in amount to allow the Company to replace any of its
tangible properties which might be damaged or destroyed by the risks normally
covered by such policies.

 

4.20 Brokers or Finders. The Company has not retained any broker or finder in
connection with the transactions contemplated by this Agreement and shall
indemnify UWG against, and hold UWG harmless of and from, any liability for any
commission or compensation in the nature of a commission or finder’s fee to any
broker or other person or firm allegedly retained by the Company (and the costs
and expenses of defending against such liability or asserted liability) or for
which the Company, its employees or its representatives are responsible.

 

4.21 Affiliate Transactions. Except pursuant to the Nidiffer Exchange Agreement
as in effect on the date hereof and as set forth on Schedule 4.21, the Company
and its Subsidiaries have not entered into any lending, borrowing or other
commercial transaction with any of its Subsidiaries, Affiliates, officers,
directors or employees, including, without limitation, payment of any
management, consulting, advisory or similar fee.

 

-9-



--------------------------------------------------------------------------------

4.22 Disclosures. This Agreement, including all schedules attached to this
Agreement, and all statements, certificates and other written instruments or
material furnished to UWG or its counsel by or on behalf of the Company under or
in connection with this Agreement and the transactions contemplated by this
Agreement, when read together, do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made in them, in light of the circumstances under which they were made, not
misleading. The Company knows of no information or fact which has or would have
a material adverse effect on the financial condition, business, operations or
prospects of the Company or any of its Subsidiaries, any of its or their
properties or assets or its ability to perform its obligations under this
Agreement and the Transaction Documents that has not been set forth in this
Agreement or otherwise previously disclosed to UWG in writing.

 

5. Representations and Warranties of UWG. UWG hereby represents and warrants to
the Company as follows:

 

5.1 Organization and Power. UWG is a corporation duly organized, validly
existing and in good standing under the laws of the State of California, and has
all requisite power and authority to enter into and perform the terms of this
Agreement and to carry out the transactions contemplated by this Agreement. UWG
is duly qualified or licensed as a foreign corporation authorized to do business
in all jurisdictions in which the character of its properties or the nature of
its activities makes such qualification or licensing necessary.

 

5.2 Authority for Agreement. The execution, delivery and performance by UWG of
this Agreement have been duly authorized by all necessary corporate action, and
this Agreement has been duly executed and delivered by UWG. Upon its execution
and delivery by UWG, this Agreement will constitute the legal, valid and binding
obligation of UWG enforceable against UWG in accordance with its terms. Except
for federal and state securities laws, statutes, rules and regulations (as to
which no representation or warranty is made), the execution, delivery and
performance of this Agreement by UWG will not violate any provision of law and
will not conflict with or result in any breach of any of the terms, conditions
or provisions of, or constitute a default under, the Articles or Bylaws of UWG
or any indenture, lease, contract, agreement or other instrument to which UWG is
a party or by which it or any of its properties is bound, or any decree,
judgment, order, statute, rule or regulation applicable to UWG.

 

5.3 Governmental Consent. Except for such as may be required under any federal
or state securities laws, statutes, rules or regulations (as to which no
representation or warranty is made), no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority by UWG is required in connection with
the execution and delivery of this Agreement, its acquisition of the Shares
under this Agreement, or the issuance to UWG of the common stock of the Company
on the conversion of the Shares.

 

5.4 Ownership of the Old UWG Shares. UWG is the sole record and beneficial owner
and holder of the Old UWG Shares, and has good and marketable title to the old
UWG Shares, free and clear of restrictions to transfer or assignment (other than
restrictions imposed by federal and state securities laws), and the full power
of disposition over and full right to transfer the Old UWG Shares to the Company
in exchange for the Shares and the Excess Dividend Payment in accordance with
the terms and conditions of this Agreement.

 

-10-



--------------------------------------------------------------------------------

5.5 Litigation. There are no suits, actions, arbitrations, or legal,
administrative, or other proceedings, governmental investigations or contract
renegotiations pending nor, to the best of UWG’s knowledge, threatened against
or affecting UWG which question the authority of UWG to enter into this
Agreement or the validity of this Agreement.

 

5.6 Investment. UWG is acquiring the Shares for its own account for investment
and not with a view to, or for sale in connection with, any distribution
thereof.

 

5.7 Accredited Investor. UWG is an accredited investor within the meaning of
Rule 501(a) (3) of Regulation D promulgated under the Securities Act of 1933, as
amended. UWG is capable of evaluating the merits and risks of the investment of
the Shares and protecting its own interests in connection therewith by virtue of
preexisting business relationships with the Company and because UWG has
sufficient knowledge and experience in financial and business matters. UWG has
not been organized, reorganized or recapitalized for the specific or primary
purpose of acquiring the Shares.

 

5.8 Transferability. UWG understands that the Shares have not been registered
under the Securities Act of 1933, as amended, or qualified under applicable
state securities laws and therefore cannot be sold unless they are subsequently
registered under that Act and qualified under applicable state securities laws,
or unless resale is exempt from registration and qualification thereunder; and
further acknowledges that UWG must bear the economic risk of ownership thereof
for an indefinite period of time (subject, however, to any put rights with
respect to the Shares as set forth in the Transaction Documents).

 

6. Conditions to UWG’s Obligation. The obligation of UWG to accept the Shares
and the Excess Dividend Payment at the Closing in exchange for the Old UWG
Shares and the discharge and satisfaction in full of the Accrued Dividends and
to take the other actions required to be taken by UWG at the Closing is subject
to the fulfillment to the satisfaction of UWG (unless waived in a writing signed
by UWG), at or before the Closing, of each of the following conditions:

 

6.1 Certificates and Documents. The Company shall have delivered to UWG (i)
certificates of corporate status with respect to the Company, dated as of the
most recent practicable dates, showing that the Company is in good standing
under the laws of the State of Oregon, and showing that the Company is qualified
to transact business in every other state where such qualification is required
by law; (ii) the Articles in effect on the Closing Date, certified by the
Secretary of State of the State of Oregon as of the most recent practicable date
and by the Secretary of the Company as of the Closing Date; (iii) the Bylaws of
the Company, as amended and in effect on the Closing Date, certified by the
Secretary of the Company as of the Closing Date; (iv) a signature and incumbency
certificate of the Secretary of the Company, dated the Closing Date, attesting
to the genuineness of the signatures and the incumbency of the officers of the
Company executing this Agreement and each other agreement, document and
instrument required to be executed and delivered by the Company in connection
herewith; and (v) a certificate of the Secretary of the Company, dated the
Closing Date, attesting to the due

 

-11-



--------------------------------------------------------------------------------

adoption and subsisting validity without modification at the Closing Date of (A)
the resolutions of the Company’s Board of Directors and shareholders authorizing
the execution and delivery of this Agreement, the Articles of Restatement and
each other agreement, document and instrument required to be executed and
delivered by the Company in connection therewith, authorizing specific
responsible officers of the Company to execute and deliver the same, and
authorizing all other matters in connection with this Agreement, the Articles of
Restatement and the transactions contemplated thereby.

 

6.2 Accuracy of Representations and Warranties. The representations and
warranties made by the Company in Section 4 of this Agreement shall be true and
correct when made and shall be true and correct at and as of the Closing Date.

 

6.3 Performance. The Company shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by the Company prior to or at the Closing.

 

6.4 Compliance with Covenants. At the Closing Date the Company shall be in full
compliance with each of the covenants of the Company set forth in Section 8 of
this Agreement.

 

6.5 Closing Certificate. The Company shall have delivered to UWG a certificate,
dated as of the Closing Date and validly executed on behalf of the Company, to
the effect that the conditions set forth in Sections 6.2, 6.3 and 6.4 have been
satisfied.

 

6.6 Consents and Waivers. The Company shall have obtained, and shall have
provided evidence satisfactory to UWG and its counsel of, all approvals,
consents and waivers necessary or appropriate for the offer, exchange, issuance
and delivery to UWG of the Shares, the consummation of the transactions
contemplated by this Agreement and the performance by the Company of its
obligations hereunder, including, but not limited to, all necessary or
appropriate approvals, consents and waivers by the shareholders of, and the
lenders to, the Company.

 

6.7 Material Adverse Change. From the date of the Interim Financial Statements
to the Closing Date, the Company’s business, operations or financial conditions
shall not have been adversely affected in any material way in the sole judgment
of UWG.

 

6.8 Statement of Withdrawal. The Company shall have duly filed with the Oregon
Secretary of State the Statement of Withdrawal attached hereto as Exhibit 6.8
(the “Statement of Withdrawal”) with respect to the Articles of Amendment.

 

6.9 Due Diligence Review. UWG must have received results satisfactory to it, in
its sole discretion, from its due diligence review of the Company.

 

6.10 Supply Agreement. The Company shall have executed and delivered the supply
agreement in the form attached hereto as Exhibit 6.10 (the “Supply Agreement”).

 

-12-



--------------------------------------------------------------------------------

6.11 Shareholders Agreement. The Company and the Senior Management shall have
duly executed and delivered that certain Shareholders Agreement in the form
attached hereto as Exhibit 6.11 (the “Shareholders Agreement”).

 

6.12 Litigation. No litigation or claim shall be pending or threatened against
UWG or the Company with respect to any material element of the transactions
contemplated by this Agreement.

 

6.13 Other Financing. The Company shall have executed and be in a position to
simultaneously close (i.e., that all conditions to closing other than the
disbursements of funds have been satisfied) a credit agreement (as in effect on
the date hereof, without any subsequent amendment, modification, waiver or
restatement thereto, the “GECC Loan Agreement”) with respect to a $30 million
senior secured term loan facility arranged by General Electric Capital
Corporation (“GECC”) as agent, a senior secured revolving credit facility of not
less than $10 million arranged by GECC as agent, and the placement of not less
than $16 million of subordinated debt by GECC as agent, in each case pursuant to
commitments received by Company and satisfactory to UWG and the final terms of
which are substantially in accordance with the terms of such commitments. The
Company shall have delivered to UWG a schedule listing the sources and uses of
such financing which reflects the availability of funds that are sufficient to
pay all outstanding purchase orders to purchase equipment from UWG or its
affiliates.

 

6.14 Opinion of Company’s Counsel. UWG shall have received from Doyle, Gartland,
Nelson, McCleery & Wade, P.C., counsel for the Company, a favorable written
legal opinion, dated as of the Closing Date, addressed to UWG, in form and
substance satisfactory to UWG and its counsel.

 

6.15 Update of Membership Documentation. The Company shall have prepared and
filed with UWG such documents as are reasonably required by UWG to update the
Company’s membership documentation with UWG, which documents shall reflect all
ownership changes resulting from the Transaction Documents and the transactions
contemplated hereby and thereby.

 

6.16 Right of First Refusal Agreement. The Company and the Senior Management
shall have executed and delivered the Right of First Refusal Agreement.

 

6.17 Articles of Restatement. The Company shall have duly filed with the Oregon
Secretary of State the Articles of Restatement attached hereto as Exhibit 6.17
(the “Articles of Restatement”).

 

6.18 Shareholders Guaranty. The Senior Management shall have executed and
delivered the Shareholders Guaranty.

 

6.19 Nidiffer Subordination Agreement. The Company and the Nidiffer Family shall
have executed and delivered the Nidiffer Subordination Agreement.

 

6.20 Nidiffer Exchange Agreement. The transactions contemplated by the Nidiffer
Exchange Agreement shall have been consummated.

 

-13-



--------------------------------------------------------------------------------

6.21 GECC Letter Agreement. GECC, the Company and the Senior Management shall
have executed and delivered a letter agreement regarding that certain letter
agreement dated as of December 19, 2000.

 

6.22 Other Matters. All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to UWG and its counsel, and UWG and its counsel shall have received all
such counterpart originals or certified or other copies of such documents as
they may reasonably request.

 

7. Conditions to the Company’s Obligation. The Company’s obligation to issue and
deliver the Shares and to pay the Excess Dividend Payment to UWG at the Closing
in exchange for the Old UWG Shares and the discharge and satisfaction in full of
the Accrued Dividends and to take the other actions required to be taken by the
Company at the Closing is subject to the fulfillment by UWG to the satisfaction
of the Company (unless waived in a writing signed by the Company), at or before
the Closing, of each of the following conditions:

 

7.1 Accuracy of Representations and Warranties. The representations and
warranties made by UWG in Section 5 of this Agreement shall be true and correct
and shall be true and correct at and as of the Closing Date.

 

7.2 Performance. UWG shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by the Company prior to or at the Closing.

 

7.3 Litigation. No litigation or claim shall be pending or threatened against
the Company with respect to any material element of the transactions
contemplated by this Agreement.

 

8. Covenants Of The Company.

 

8.1 Affirmative Covenants. The Company covenants and agrees that it will comply
with and perform each of the following covenants:

 

(a) Maintenance of Existence and Conduct of Business. The Company shall (and
shall cause each of its Subsidiaries to) (i) do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and its rights and franchises; (ii) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; (iii) at all
times maintain, preserve and protect all of its material Intellectual Property,
and preserve all the remainder of its property, in use or useful in the conduct
of its business and keep the same in good repair, working order and condition
(taking into consideration ordinary wear and tear and except for dispositions of
obsolete property having an aggregate value of up to $250,000 per year) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; and (d) transact business only under the
names set forth on Schedule 8.1(a).

 

-14-



--------------------------------------------------------------------------------

(b) Payment of Charges and Claims. The Company shall pay and discharge, or cause
to be paid and discharged in accordance with the terms thereof, (i) all Charges
imposed upon it or any Subsidiary or its or their income and profits, or any of
its property (real, personal or mixed), and (ii) lawful claims for labor,
materials, supplies and services or otherwise, which if unpaid might by law
become a Lien on its property; provided, however, that the Company or any
Subsidiary shall not be required to pay any such Charge or claim which is being
contested in good faith by proper legal actions or proceedings, so long as at
the time of commencement of any such action or proceeding and during the
pendency thereof (A) no Event of Default shall have occurred and be continuing,
(B) adequate reserves with respect thereto are established and are maintained in
accordance with GAAP, (C) such contest operates to suspend collection of the
contested Charges or claims and is maintained and prosecuted continuously with
diligence (or is bonded or insured to UWG’s reasonable satisfaction), (iv) none
of the Collateral would be subject to forfeiture or loss or any Lien by reason
of the institution or prosecution of such contest, (v) no Lien shall exist, be
imposed or be attempted to be imposed for such Charges or claims during such
action or proceeding unless the full amount of such Charge or claim is covered
by insurance satisfactory in all respects to UWG, and (vi) the Company shall
promptly pay or discharge, bond or insure such contested Charges and all
additional charges, interest penalties and expenses, if any, and shall deliver
to UWG evidence acceptable to UWG of such compliance, payment, discharge, bond
or insurance if such contest is terminated or discontinued adversely to the
Company.

 

(c) Books and Records. The Company shall (and shall cause each Subsidiary to)
keep adequate records and books of account with respect to its business
activities, in which proper entries, reflecting all of its consolidated and
consolidating financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements.

 

(d) Litigation. The Company shall notify UWG in writing, promptly upon learning
thereof, of any litigation, Claim or other action commenced or threatened
against the Company, and of the institution against any such Person of any suit
or administrative proceeding which (i) may involve payment by the Company of an
uninsured amount of damages in excess of $100,000 individually or in the
aggregate or (ii) could have or result in a Material Adverse Effect if adversely
determined.

 

(e) Insurance. The Company shall, at its (or its Subsidiary’s) sole cost and
expense maintain or cause to be maintained, the policies of insurance in such
amounts and as otherwise described in Schedule 8.1(e). The Company shall notify
UWG promptly of any occurrence causing a material loss of any real or personal
property and the estimated (or actual, if available) amount of such loss, except
as specified otherwise on Schedule 8.1(e).

 

(f) Compliance with Laws. The Company shall (and shall cause each of its
Subsidiaries to) comply in all respects with all material federal, state and
local laws, permits and regulations applicable to it, including, without
limitation, those relating to licensing, environmental, ERISA and labor matters.
Without limiting the generality of

 

-15-



--------------------------------------------------------------------------------

the foregoing, the Company and each of its Subsidiaries shall ensure that (i) it
is not (A) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (B) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders;
(ii) no person who owns a controlling interest in or otherwise controls such
Person is or shall be listed or designated under the provisions specified in
clauses (A) or (B) above; and (iii) it is in compliance with all applicable Bank
Secrecy Act (“BSA”) laws, regulations and government guidance on BSA compliance
and on the prevention and detection of money laundering violations.

 

(g) Agreements. The Company shall (and shall cause each of its Subsidiaries to)
perform in all material respects, within all required time periods (after giving
effect to any applicable grace periods), all of its obligations and enforce all
of its material rights under each agreement, contract, instrument or other
document to which it is a party, including, without limitation, any leases and
customer contracts to which it is a party where the failure to so perform and
enforce could have or result in a Material Adverse Effect. The Company shall not
(and shall not permit any of its Subsidiaries to) terminate or modify any
provision of any agreement, contract, instrument or other document to which it
is a party which termination or modification could have or result in a Material
Adverse Effect.

 

(h) Supplemental Disclosure. On the request of UWG (in the event that such
information is not otherwise delivered by the Company to UWG pursuant to this
Agreement) but not more frequently than every three (3) months, the Company will
supplement (or cause to be supplemented) each Schedule hereto, or representation
herein or in any other Transaction Document with respect to any matter hereafter
arising which, if existing or occurring at the date of this Agreement, would
have been required to be set forth or described in such Schedule or as an
exception to such representation or which is necessary to correct any
information in such Schedule or representation which has been rendered
inaccurate thereby; provided, however, that such supplement to such Schedule or
representation shall not be deemed an amendment thereof unless expressly
consented to in writing by UWG, and no such amendments, except as the same may
be consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by UWG of any default disclosed therein.

 

(i) Environmental Matters. The Company shall (i) comply with the Environmental
Laws and permits applicable to it, (ii) notify UWG promptly after the Company
becomes aware of any Release upon any Subject Property, and (iii) promptly
forward to UWG a copy of any order, notice, permit, application, or any
communication or report received by the Company or its Subsidiaries in
connection with any such Release or any other matter relating to the
Environmental Laws that may materially and adversely affect any Subject Property
or the Company or its Subsidiaries. The provisions of this Section 8.1(i) shall
apply whether or not the Environmental Protection Agency, any other federal
agency or any state or local environmental agency has taken or threatened any
action in connection with any Release or the presence of any Hazardous
Materials.

 

-16-



--------------------------------------------------------------------------------

(j) Certain Obligations Respecting Subsidiaries. The Company will, and will
cause each of its Subsidiaries to, take such action from time to time as shall
be necessary to ensure that each of its Subsidiaries is a wholly owned
Subsidiary. The Company will not permit any of its Subsidiaries to enter into,
after the date of this Agreement, any indenture, agreement, instrument or other
arrangement that, directly or indirectly, prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, the incurrence or payment of Indebtedness, the granting of Liens, the
declaration or payment of dividends or other Restricted Payments, the making of
loans, advances or the sale, assignment, transfer or other disposition of any
property or assets.

 

(k) Fiscal Year. The Company shall, and shall cause each Subsidiary to, maintain
as its Fiscal Year the twelve month period ending on December 31 of each year.

 

(l) Future Information. All data, certificates, reports, statements, documents
and other information furnished to UWG by or on behalf of the Company or its
Subsidiaries, any of their respective representatives or agents in connection
with this Agreement, the other Transaction Documents or the transactions
contemplated hereby and thereby, at the time the information is so furnished,
taken as a whole, shall not contain any untrue statement of a material fact,
shall be complete and correct in all material respects to the extent necessary
to give UWG sufficient and accurate knowledge of the subject matter thereof, and
shall not omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such information is furnished.

 

(m) Further Assurances. Within five (5) Business Days of a request from UWG,
from time to time after the date hereof, each of the Company and its
Subsidiaries shall execute and deliver, and shall cause any other Persons who
are required to give their consent to execute and deliver, such instruments,
certificates and documents, and will take all such actions, for the purposes of
implementing or effectuating the provisions of this Agreement and the other
Transaction Documents. Upon exercise by UWG of any power, right, privilege or
remedy pursuant to this Agreement or any other Transaction Document which
requires any consent, each of the Company and its Subsidiaries will execute and
deliver, and will cause any other Persons to execute and deliver, all
applications, certifications, instruments and other documents and papers that
may be required to be obtained for such consent. Promptly upon request by UWG,
each of the Company and its Subsidiaries shall correct any material defect or
error that may exist or be discovered in this Agreement or any other Transaction
Document or in the execution, acknowledgment, filing or recordation thereof.
Promptly upon request by UWG, each of the Company and its Subsidiaries shall do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, conveyances, transfers, certificates,
assurances and other instruments as UWG may require from time to time in order
to (i) carry out more effectively the purposes of the

 

-17-



--------------------------------------------------------------------------------

Transaction Documents, and (ii) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the rights granted or now or
hereafter intended to be granted to UWG under any Transaction Document or under
any other instrument executed in connection with any Transaction Document to
which the Company and its Subsidiaries is to be a party. No later than
quarterly, the Company shall provide UWG with a report of all new properties and
assets acquired by the Company and its Subsidiaries.

 

8.2 Negative Covenants. The Company covenants that it will not and will not
permit any Subsidiary to:

 

(a) Mergers, Subsidiaries, Etc. The Company shall not (and shall not permit any
of its Subsidiaries to), directly or indirectly, by operation of law or
otherwise, merge with, consolidate with, acquire all or substantially all of the
assets or capital stock of, or otherwise combine with, any Person or form or
acquire any Subsidiary. The Company shall not make any store acquisition without
the prior written approval of UWG. Prior to forming any Subsidiary, the Company
shall (a) provide not less than thirty (30) days prior written notice to UWG,
(b) take all actions reasonably requested by UWG to protect and preserve the
rights, preferences and privileges of the Shares, and (c) receive the prior
written consent of UWG.

 

(b) Investments. The Company shall not (and shall not permit any of its
Subsidiaries to), directly or indirectly, make or maintain any Investment except
(i) as otherwise permitted by Section 8.2(c); (ii) Investments outstanding on
the date hereof and listed on Schedule 8.2(b); (iii) advances constituting trade
credit representing the purchase price of inventory, supplies sold to any Person
(other than a Subsidiary or Affiliate of the Company) in the ordinary course of
business and payable on terms not exceeding 120 days; and (iv) Investments in
the deposits with and the cooperative stock of UWG.

 

(c) Indebtedness. Without UWG’s prior written consent, which may be withheld at
UWG’s sole discretion, the Company shall not (and shall not permit any of its
Subsidiaries to) create, incur, assume or permit to exist any Indebtedness,
except (i) the Obligations owing under the GECC Loan Agreement in a principal
amount not to exceed (a) $10,000,000 with respect to any Revolving Credit Loan
(as defined in the GECC Loan Agreement) less any permanent commitment reductions
made, (b) $30,000,000 with respect to any Senior Term Loan (as defined in the
GECC Loan Agreement) less any scheduled principal payments or prepayments made
or (c) $16,000,000 with respect to the Subordinated Term Loan (as defined in the
GECC Loan Agreement) less any prepayments made (plus the amount of any interest
paid in kind with respect to the Subordinated Term Loan in accordance with the
terms thereof ); provided, that the amount of the Revolving Credit Commitments
(as defined in the GECC Loan Agreement) and/or the Senior Term Loan may be
increased by an aggregate of up to $6,000,000; (ii) Capital Lease Obligations
and Indebtedness secured by purchase money Liens permitted under clause (v) of
Section 8.2(g) in a maximum aggregate amount outstanding not to exceed $500,000;
(iii) other Indebtedness existing as of the date hereof and set forth on
Schedule 8.2(c); (iv) the Indebtedness under the Nidiffer

 

-18-



--------------------------------------------------------------------------------

Exchange Agreement in an amount not to exceed $10,000,000 and subject to the
Nidiffer Subordination Agreement; (v) Indebtedness owing to UWG or its
Subsidiaries; and (vi) subordinated seller financing in connection with the
purchase of additional stores not to exceed in the aggregate $5,000,000 over any
twelve-month period; provided, that UWG shall not unreasonably withhold its
consent with respect to subordinated seller financing in connection with the
purchase of additional stores exceeding $5,000,000 in the aggregate over any
twelve-month period.

 

(d) Affiliate and Employee Loans and Transactions; Employment Agreements. Except
pursuant to the Nidiffer Exchange Agreement as in effect on the date hereof, the
Company shall not (and shall not permit any of its Subsidiaries to) enter into
any lending, borrowing or other commercial transaction with any of its
Subsidiaries, Affiliates, officers, directors or employees, including, without
limitation, payment of any management, consulting, advisory or similar fee.

 

(e) Capital Structure and Business. After the Closing, except as permitted under
Section 8.1(a), the Company shall not (and shall not permit any of its
Subsidiaries to), (i) make any changes in its business objectives, or purposes,
or operations which could materially and adversely affect the repayment of the
Obligations or have or result in a Material Adverse Effect, (ii) make any change
in its capital structure (including, without limitation, the issuance or
recapitalization of any shares of Stock or other securities convertible into
Stock or any revision of the terms of its outstanding Stock) except for the sale
or issuance by the Company of common Stock in an aggregate amount not to exceed
20% of the issued and outstanding non-voting Stock of the Company sold or issued
pursuant to an employee stock ownership plan, or similar program adopted by the
Company (iii) engage in any business other than the business currently engaged
in by such Person, (iv) amend the Articles, (v) change its name, state of
incorporation, type of organization or organizational ID Number, (vi) amend,
alter, modify or waive, or permit the amendment, modification, alteration or
waiver of (A) any loan or other financing agreement to which GECC and the
Company are a party or (B) the Nidiffer Exchange Agreement, or (vii) enter into
any agreement or obligation or incur any obligation to repurchase or redeem
Stock other than the Transaction Documents or amend any existing agreement or
obligation to repurchase or redeem Stock.

 

(f) Guaranteed Indebtedness. The Company shall not (and shall not permit any of
its Subsidiaries to) incur any Guaranteed Indebtedness except (i) by endorsement
of instruments or items of payment for deposit to the general account of such
Person, (ii) for Guaranteed Indebtedness incurred for the benefit of the Company
if the primary obligation is permitted by this Agreement for the Company to
incur (and such Guaranteed Indebtedness shall be treated as a primary obligation
for all purposes hereof), and (iii) for performance bonds or indemnities entered
into in the ordinary course of business consistent with past practices or
otherwise required by Governmental Authorities in connection with the operation
of the business of the Company.

 

(g) Liens. The Company shall not (and shall not permit any of its Subsidiaries
to) create or permit to exist any Lien on any of its properties or assets except
for (i) presently existing or hereafter created Liens to secure the Obligations;
(ii) Liens set

 

-19-



--------------------------------------------------------------------------------

forth on Schedule 8.2(g) existing on the Closing Date; (iii) Permitted
Encumbrances; (iv) purchase money liens or purchase money security interests
upon or in Equipment acquired by the Company or any of its Subsidiaries in the
ordinary course of business to secure the purchase price of such Equipment or to
secure Indebtedness or Capital Lease Obligations permitted under Section 8.2(c)
incurred solely for the purpose of financing the acquisition of such Equipment,
so long as such Equipment is not a component, part or accessory installed on, or
an accession, addition or attachment to, any other Equipment or other property
of the Company or any Subsidiary thereof (except other Equipment on which a
security interest exists under this clause); and (v) extensions, renewals and
replacements of Liens referred to in clauses (ii) and (v) above, provided that
any such extension, renewal or replacement Lien is limited to the property or
assets covered by the Lien extended, renewed or replaced and does not secure
Indebtedness in an amount greater than the amount of the outstanding
Indebtedness secured thereby immediately prior to such extension, renewal or
replacement.

 

(h) Sale of Assets. The Company shall not (and shall not permit any of its
Subsidiaries to) sell, transfer, convey, assign or otherwise dispose of any of
its assets or properties; provided, however, that the foregoing shall not
prohibit (i) the sale of Inventory in the ordinary course of business; (ii) the
sale or disposition of any assets which have become obsolete or surplus to the
business of the Company, or any of its Subsidiaries and which have a value of
not more than $1,000,000 individually or an aggregate of $2,000,000 over the
term of this Agreement, (iii) the sale of Store #27 located in Klamath Falls,
Oregon and Store #40 located in Davis, California, and (iv) the disposition of
assets not exceeding a value of $250,000 in the aggregate in any single fiscal
year, provided the same are substantially replaced by the Company within a
reasonable period of time following such disposition.

 

(i) Material Contracts. The Company shall not (and shall not permit any of its
Subsidiaries to) cancel or terminate any Material Contract or amend or otherwise
modify any Material Contract, or waive any default or breach any Material
Contract, or take any other action in connection with any Material Contract that
would have a Material Adverse Effect.

 

(j) ERISA. Neither the Company nor any ERISA Affiliate shall acquire any new
ERISA Affiliate that maintains or has an obligation to contribute to a Pension
Plan that has either an “accumulated funding deficiency,” as defined in Section
302 of ERISA, or any “unfunded vested benefits,” as defined in Section
4006(a)(3)(E)(iii) of ERISA in the case of any Pension Plan other than a
Multiemployer Plan and in Section 4211 of ERISA in the case of a Multiemployer
Plan. Additionally, neither the Company nor any ERISA Affiliate shall permit or
suffer any condition set forth on Schedule 3.13 of the GECC Loan Agreement to
cease to be met and satisfied at any time; terminate any Pension Plan that is
subject to Title IV of ERISA where such termination could reasonably be
anticipated to result in liability to the Company; (b) permit any material
accumulated funding deficiency, as defined in Section 302(a)(2) of ERISA, to be
incurred with respect to any Pension Plan; fail to make any contributions or
fail to pay any amounts due and owing as required by the terms of any Plan
before such contributions or amounts become delinquent; make a complete or

 

-20-



--------------------------------------------------------------------------------

partial withdrawal (within the meaning of Section 4201 of ERISA) from any
Multiemployer Plan; at any time fail to provide UWG with copies of any Plan
documents or governmental reports or filings, if reasonably requested by UWG.

 

(k) Financial Covenants. The Company shall not breach or fail to comply with any
of the following financial covenants, each of which shall be calculated
quarterly in accordance with GAAP consistently applied (and based upon the
financial statements delivered hereunder):

 

(1) Minimum Net Worth. The Company shall at all times maintain Net Worth in an
amount not less than $30,000,000 for the period ending December 31, 2003 and for
each Fiscal Quarter subsequent to December 31, 2003 the Company shall at all
times maintain Net Worth in an amount not less than the sum of (i) $30,000,000,
plus (ii) 85% of cumulative Net Income, if positive for any Fiscal Quarter, i.e.
exclusive of negative net income, for any Fiscal Quarter after December 31,
2003, less any Restricted Payments permitted pursuant to Section 8.2(m)(1), plus
(iii) all net proceeds from any equity issuance.

 

(2) Capital Expenditures. The Company and its Subsidiaries shall not make
aggregate Capital Expenditures (excluding any Capital Expenditures made by the
Company pursuant to Section 5.15 of the GECC Loan Agreement from insurance
proceeds to replace, repair or restore any Property (as defined in the GECC Loan
Agreement) subject to any loss or taking described therein) in any Fiscal Year
in excess of the amount set forth below for such Fiscal Year:

 

Fiscal Year

Ending

--------------------------------------------------------------------------------

  

Maximum Amount of

Capital Expenditures

--------------------------------------------------------------------------------

December 31, 2004

   $ 5,000,000

December 31, 2005

   $ 5,500,000

December 31, 2006

   $ 6,500,000

December 31, 2007 and thereafter

   $ 7,500,000

 

(3) Fixed Charge Coverage.

 

(i) The Company will maintain a Transaction Fixed Charge Coverage Ratio at the
end of each Fiscal Quarter (measured on a trailing four Fiscal Quarter basis) of
not less than 1.25.

 

(ii) The Company will maintain a Fixed Charge Coverage Ratio at the end of each
Fiscal Quarter (measured on a trailing four Fiscal Quarter basis) of not less
than 1.0. Solely for purposes of calculation of the Fixed Charge Coverage Ratio
only, non-financed capital expenditures incurred after the Closing Date will be
included in Fixed Charges.

 

-21-



--------------------------------------------------------------------------------

(4) Leverage Ratios. The Company will maintain a Leverage Ratio at the end of
each Fiscal Quarter of not greater than the ratios set forth below:

 

Funded Debt

December 31, 2003

   4.50

December 31, 2004

   4.25

December 31, 2005

   4.00

December 31, 2006 and thereafter

   3.75 Senior Debt

December 31, 2003

   2.75

December 31, 2004

   2.50

December 31, 2005

   2.25

December 31, 2006 and thereafter

   2.00

 

EBITDA used in determining the Leverage Ratios specified above will be measured
on a cumulative four Fiscal Quarter basis and shall include the full year impact
of any store acquisition consummated within the 12 month period with the written
consent of UWG pursuant to Section 8.2(a).

 

(5) Compensation. The Company and its Subsidiaries shall not pay salary and
bonuses to their Senior Management in the aggregate in excess of $900,000 in the
2003 Fiscal Year. In any subsequent Fiscal Year the aggregate amount of salary
and bonuses to the Senior Management shall not exceed, in the aggregate, an
amount equal to 110% of the total paid in the prior Fiscal Year.

 

(6) Interest Coverage Ratio. At all times, the Company will maintain an Interest
Coverage Ratio on a trailing four fiscal quarter basis not less than the ratio
of 3.2 to 1.0.

 

(7) Minimum EBITDA. At all times, the Company will maintain an EBITDA of
$20,000,000 on a cumulative four quarter basis.

 

EBITDA used in determining the Minimum EBITDA specified above will be measured
on a cumulative four Fiscal Quarter basis and shall include the full year impact
of any store acquisition consummated within the 12 month period with the written
consent of UWG pursuant to Section 8.2(a).

 

-22-



--------------------------------------------------------------------------------

(l) Hazardous Materials. Except as set forth in Schedule 8.2(l), the Company
shall not and shall not permit any of its Subsidiaries or any other Person
within the control of the Company to (a) cause or permit a Release of Hazardous
Material on, under in or about any Subject Property; (b) use, store, generate,
treat or dispose of Hazardous Materials, except in compliance with Environmental
Laws; or (c) transport any Hazardous Materials to or from any Subject Property,
except in compliance with Environmental Laws.

 

(m) Restricted Payments; Amendments of Debt.

 

(1) The Company shall not make any Restricted Payment to any Person other than
UWG and shall not permit any Subsidiary to make any Restricted Payment other
than to the Company or UWG provided, however, if no Event of Default has
occurred and is continuing and no Event of Default would occur as a result of
such Restricted Payment, the Company shall be permitted to (i) repurchase shares
of Class B Common Stock and Class C Common Stock outstanding immediately after
the Closing from their initial holders who are not the Senior Management or
their assigns, successors or transferees, so long as the aggregate amount of
such repurchases of such shares in any 12-month period do not exceed $600,000
(other than as set forth in clause (ii) hereafter), (ii) repurchase 14,335
shares of Class C Common Stock in exchange for $1,096,340.18 if such repurchase
is closed within 30 days of the Closing, (iii) repurchase shares of Class D
Common Stock outstanding immediately after the Closing from their initial
holders who are not Senior Management or their assigns, successors or
transferees, (iv) repurchase shares of Series B Preferred Stock, (v) pay
dividends to the holders of Class D Common Stock and (vi) pay dividends to the
holders of Series B Preferred Stock.

 

(2) Without UWG’s prior written consent, agree to any amendment or modification
to any documentation evidencing any Indebtedness in any manner that adversely
affects UWG in any material respect.

 

(n) Real Property Leases. The Company shall not (and shall not permit any of its
Subsidiaries to) enter into or renew (by amendment, modification or otherwise)
any Lease other than renewals of existing Leases upon substantially the same
terms as are in effect on the initial Closing Date without the prior written
consent of UWG and UWG agrees that its consent will not be unreasonably withheld
or delayed.

 

(o) Bank Accounts. The Company shall not (and shall not permit any of its
Subsidiaries to) maintain any deposit, operating or other bank accounts except
for those accounts identified on Schedule 3.20 to the GECC Loan Agreement.

 

(p) No Speculative Transactions. The Company shall not (and shall not permit any
of its Subsidiaries to) engage in any speculative transaction or any transaction
involving commodity options or futures contracts (other than (i) transactions in
the ordinary course of business consistent with past practice and (ii) interest
rate swap, cap or collar agreements pursuant to the GECC Loan Agreement).

 

-23-



--------------------------------------------------------------------------------

(q) Accounting Changes. The Company shall not (and shall not permit any of its
Subsidiaries to) make, any significant change in accounting treatment and
reporting practices except for changes concurred in by the Company’s independent
public accountants.

 

(r) Sale-Leasebacks. The Company shall not (and shall not permit any of its
Subsidiaries to) engage in any sale-leaseback or similar transaction involving
any of its property or assets, except for a transaction on terms and conditions
satisfactory to UWG relating to the 2.5 acre parcel of real property owned by
the Company on Galice Road in Merlin, Oregon.

 

(s) Cancellation of Indebtedness. The Company shall not (and shall not permit
any of its Subsidiaries to) cancel any material claim or Indebtedness owing to
it, except for reasonable consideration and in the ordinary course of its
business, or voluntarily prepay any Indebtedness (other than Indebtedness in the
aggregate amount of less than $5,000,000 during any twelve-month period).

 

8.3 Other Covenants.

 

(a) 368(a)(1)(E) Reorganization. The Company and UWG intend that the Exchange be
treated as a reorganization under Section 368(a)(1)(E) of the Code and that this
Agreement constitute a “plan of reorganization” for such purposes. The Company
and UWG shall execute and file all tax returns in a manner consistent with this
treatment and shall not take any position before any governmental authority or
in any judicial proceeding that is inconsistent with such treatment.

 

(b) Meat Division Proposals. The Company will give its good faith consideration
to the pending proposals of the Meat Division of UWG, which proposals are
subject to change.

 

(c) Notices.

 

(1) The Company shall deliver to UWG all compliance certificates, financial
statements or other documents provided by the Company to the lenders under the
GECC Loan Agreement, as amended, modified or restated, simultaneously with the
delivery of such certificates, financial statements or other documents to such
lenders.

 

(2) The Company shall promptly notify UWG of all written requests for covenant
waivers, covenant waivers given and defaults under the GECC Loan Agreement, as
amended, modified or restated.

 

(3) The Company shall promptly notify UWG of any store openings or closings.

 

(d) GECC Waivers of Covenants. The waiver by the lenders under the GECC Loan
Agreement of the following covenants set forth in the GECC Loan Agreement shall
be effective as a waiver of the corresponding covenants set forth in this

 

-24-



--------------------------------------------------------------------------------

Agreement: (i) Section 6.8 (Sale of Assets); (ii) Section 6.9 (Material
Contracts); (iii) Section 6.10 (ERISA); (iv) Section 6.11 (Financial Covenants);
(v) Section 6.12 (Hazardous Materials); (vi) Section 6.14 (Real Property
Leases); (vii) Section 6.15 (Bank Accounts); (viii) Section 6.16 (No Speculative
Transactions); and (ix) Section 6.19 (Accounting Changes); provided, that (A)
the waiver by such lenders is effective; (B) the waiver by such lenders is only
effective against UWG to the extent of the effectiveness of such waiver as
against such lenders; and (C) as of the effective date of such waiver, no Put
Default (as defined in the Shareholders Agreement) exists. For purposes of this
Section 8.3(d), the term “waiver” shall mean an agreement not to enforce a
covenant which has already been breached by the Company (rather than an
agreement to eliminate a covenant or to prospectively agree not to enforce a
covenant more than one Fiscal Quarter in the future).

 

9. Financial and Other Information.

 

9.1 Interim Period Financial Statements. As soon as reasonably possible, and in
any event within forty-five (45) days of the end of each fiscal quarter, the
Company shall provide to UWG a consolidated balance sheet of the Company as at
the end of such period and consolidated profit and loss statements and cash flow
statements of the Company as at the end of such period, prepared in accordance
with GAAP. Interim period financial statements shall show in comparative form
corresponding figures for the corresponding period of the preceding fiscal year
of the Company. The interim period financial statements shall be certified as
being accurate and complete, subject to normal year-end audit adjustments, in a
certificate of the Company executed by the Chief Financial Officer of the
Company.

 

9.2 Unaudited Annual Statements. As soon as reasonably possible, and in any
event within sixty (60) days after the close of each fiscal year of the Company,
the Company shall provide to UWG unaudited financial statements consisting of a
consolidated balance sheet of the Company as at the end of such period and
consolidated profit and loss statements and cash flow statements of the Company
for such fiscal year, prepared in accordance with GAAP. The financial statements
shall be certified as being accurate and complete, subject to normal year-end
audit adjustments, in a certificate of the Company executed by the Chief
Financial Officer of the Company.

 

9.3 Audited Annual Statements. As soon as reasonably possible, and in any event
within one hundred and fifty (150) days after the close of each fiscal year of
the Company, the Company shall provide to UWG audited financial statements
consisting of a consolidated balance sheet of the Company as at the end of such
period and consolidated profit and loss statements and cash flow statements of
the Company for such fiscal year (the “Annual Audited Statements”). The Annual
Audited Statements shall be accompanied by a report and opinion of Musser &
Associates or a nationally recognized firm of independent public accountants,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards relating to reporting. The Annual Audited Statements shall
also include a statement of such independent public accountants that in the
course of making the annual audit of the Company’s accounts, they became aware
of no default by the Company under the provisions of this Agreement or the
Company’s Articles of Incorporation then in effect, or if there is such a
default, specifying it.

 

-25-



--------------------------------------------------------------------------------

9.4 Compliance Certificate. With respect to the financial statements to be
provided to UWG under Sections 9.1 and 9.2 of this Agreement at the end of each
fiscal quarter, such financial statements shall be accompanied by a certificate
signed by the President and the Chief Financial Officer of the Company stating
that a review of the activities of the Company and its Subsidiaries during the
fiscal period to which the financial statement relates has been made under their
supervision with a view to determining whether during such fiscal period the
Company performed and observed all its obligations under this Agreement and the
Articles of Incorporation then in effect, and either (i) stating that, to the
best of their knowledge, the Company had during such fiscal period performed and
observed all of such obligations or, (ii) if the Company has not performed and
observed all such obligations, specifying the nature and status of such
nonperformance or nonobservance.

 

9.5 Monthly Reports. The Company will provide UWG with monthly income statements
showing the results of the Company’s operations during each such month upon
UWG’s request within a reasonable time after such request. The income statements
required by this Section 9.5 are not required to be in compliance with GAAP.

 

9.6 Other Reports. The Company shall promptly provide to UWG such other
information regarding the business, operations, affairs and financial condition
of the Company or any Subsidiary as UWG may from time to time reasonably
request.

 

9.7 Notification. The Company shall promptly notify UWG of any condition or
event which has resulted or, with the passage of time or the giving of notice or
both, could result in (i) a material adverse change in the Company’s business,
operations or conditions, financial or otherwise or that of any Subsidiary, (ii)
any litigation affecting the Company or any Subsidiary in which the amount in
controversy exceeds $100,000, (iii) any failure by the Company to fully comply
with the terms and provisions of this Agreement, the Articles of Incorporation
then in effect, any contract or agreement relating to the Licenses, or any
contract or agreement with any holder of the Company’s capital stock, or (iv) a
breach of or noncompliance with any term, condition or covenant of any
indenture, loan agreement, credit agreement, mortgage, deed of trust, agreement
or contract to which the Company is a party or by which the Company or any
Subsidiary or its or any Subsidiary’s property may be bound.

 

10. Indemnification.

 

10.1 Obligation to Indemnify. The Company agrees to indemnify, defend and hold
harmless UWG (and UWG’s past, present and future directors, officers, employees,
Representatives, Affiliates and assigns) from and against all Losses resulting
from or arising out of (i) any inaccuracy in or any breach of any
representation, warranty, covenant or agreement of the Company contained in this
Agreement or any Transaction Document; (ii) any misrepresentation in or omission
from any certificate or other instrument furnished hereunder; (iii) the
effectiveness or enforceability of any provision of this Agreement or any
Transaction Document, including without limitation the put rights set forth in
the Shareholders Agreement and the dividends on the Shares set forth in the
Articles; or (iv) the failure of the Exchange and the other transactions
contemplated hereby and by the Transaction Documents to qualify as a
reorganization under Section 368(a)(1)(E) of the Code.

 

-26-



--------------------------------------------------------------------------------

10.2 Notice of Asserted Liability. Promptly after any party entitled to
indemnification becomes aware of any fact, condition or event that may give rise
to Losses for which indemnification may be sought under this Section 10, the
party entitled to indemnification (“Indemnitee”) shall give notice thereof in
the manner provided in Section 11.1 of this Agreement (the “Claims Notice”) to
the other party or parties (“Indemnitor”). The Claims Notice shall include a
description in reasonable detail of any claim by or the commencement (or
threatened commencement) of any action, proceeding or investigation against
Indemnitee (an “Asserted Liability”), and shall indicate the amount (estimated,
if necessary) of the Losses that have been or may be suffered by Indemnitee.
Failure of Indemnitee to promptly give notice hereunder shall not affect rights
to indemnification hereunder, except to the extent that Indemnitor demonstrates
actual damage caused by such failure (e.g., the loss of rights or defenses).
Upon Indemnitor’s request, Indemnitee shall provide Indemnitor with such
reasonable documentation as Indemnitor shall request pertaining to any claim.

 

10.3 Opportunity to Defend. Indemnitor may elect to compromise or defend, at its
own expense and by its own counsel, any Asserted Liability; provided, however,
that Indemnitor may not compromise or settle any Asserted Liability without the
consent of Indemnitee, such consent not to be unreasonably withheld, unless such
compromise or settlement provides for a full release of Indemnitee and requires
no more than a monetary payment for which Indemnitee and any other indemnifiable
parties hereunder are fully indemnified or involves other matters not binding
upon Indemnitee or such other indemnifiable parties; provided, further, that
Indemnitor may not make such election (and for the avoidance of doubt and
without limiting Indemnitor’s obligations under this Section 10, Indemnitor
shall pay for all costs and expenses of Indemnitee’s defense of the Asserted
Liability, including expenses of Indemnitee’s counsel) if (i) the Indemnitor is
also a party to such Asserted Liability and the Indemnitee determines in good
faith that joint representation would be inappropriate, (ii) the Indemnitor
fails to provide reasonable assurance to the Indemnitee of its financial
capacity to defend such Asserted Liability and provide indemnification with
respect to such Asserted Liability, (iii) the Indemnitee determines in good
faith that there is a reasonable probability that such Asserted Liability may
adversely affect it or its Affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, or (iv)
the claim involves taxes. If Indemnitor elects to compromise or defend such
Asserted Liability, it shall within fifteen (15) days (or sooner, if the nature
of the Asserted Liability so requires) notify Indemnitee of its intent to do so
and Indemnitee shall cooperate in the compromise of, or defense against, such
Asserted Liability. If Indemnitor elects not to compromise or defend any
Asserted Liability, fails to notify Indemnitee of its election as herein
provided or contests its obligation to indemnify or fails to defend in good
faith and with diligence, Indemnitee may pay, compromise or defend such Asserted
Liability without prejudice to any right it may have hereunder. In any event, an
Indemnitee may participate, at its own expense, in the defense of any Asserted
Liability in respect of which it may have an indemnification claim under Section
10.1. If any party chooses to defend or participate in the defense of any
Asserted Liability, it shall have the right to receive from the other parties
any books, records or other documents within such parties’ control that are
necessary or appropriate for such defense (subject to execution of appropriate
confidentiality agreements).

 

10.4 Right of Offset. Notwithstanding any other provision in this Agreement, UWG
may in good faith withhold and set off against any other amounts otherwise due
the

 

-27-



--------------------------------------------------------------------------------

Company that amount as to which UWG is obligated to indemnify Buyer pursuant to
this Section 10. If UWG believes in good faith that it has a claim against the
Company, UWG may defer making payment of other amounts otherwise due the
Company, up to the amount of UWG’s claim, until the resolution of such claim.
Neither the exercise of nor the failure to exercise such right of set-off will
constitute an election of remedies or limit UWG in any manner in the enforcement
of any other remedies that may be available to it.

 

11. Miscellaneous.

 

11.1 Notices. All notices, requests, demands, consents and other communications
required or permitted to be given hereunder by one party to the other shall be
in writing addressed to the recipient party’s Notice Address set forth after its
signature to this Agreement and shall be deemed to have been duly given or made
(i) if delivered personally or by recognized overnight courier to the party at
its Notice Address, then as of the date delivered (or if delivery is refused,
upon presentation), (ii) if sent to the party by facsimile to the Fax Number
listed below the party’s Notice Address, then at the time the appropriate
electronic confirmation of receipt by the receiving party is received by the
sending party, or (iii) if sent or mailed by Certified Mail to the party’s
Notice Address, postage prepaid and return receipt requested, then at the time
received at the party’s Notice Address as evidenced by the return receipt. A
party may change its Notice Address or Fax Number by a notice given in the
foregoing form and manner.

 

11.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to any
otherwise governing principles of conflicts of law. The parties hereby agree
that any action, suit, arbitration or other proceeding arising out of or related
to this Agreement or any document referenced in this Agreement shall be
conducted only in Los Angeles County, California. Each party hereby irrevocably
consents and submits to the personal jurisdiction of and venue in United States
District Court for the Central District of California and in the Superior Court
and Municipal Court for Los Angeles County in any legal action, equitable suit
or other proceeding arising out of or related to this Agreement or any document
referenced in this Agreement. THE COMPANY HEREBY UNCONDITIONALLY WAIVES ITS
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT, ANY OF THE TRANSACTION DOCUMENTS,
ANY DEALINGS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN THE PARTIES. The scope of this waiver is intended to be all
encompassing of any and all disputes that may be filed in any court (including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims). THIS WAIVER IS IRREVOCABLE MEANING THAT
IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, ANY TRANSACTION DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

-28-



--------------------------------------------------------------------------------

11.3 Severability of Provisions. Any provision of this Agreement that is
invalid, illegal or unenforceable shall be ineffective to the extent of such
invalidity, illegality or unenforceability without invalidating, diminishing or
rendering unenforceable the rights and obligations of the parties under the
remaining provisions of this Agreement.

 

11.4 Survival of Agreements. All covenants, agreements, representations and
warranties in this Agreement, or made in writing by or on behalf of the Company
in connection with the transactions contemplated by this Agreement, shall
survive the execution and delivery of this Agreement, any investigation at any
time made by UWG or on its behalf, the sale and issuance of the Shares under
this Agreement, any disposition of the Shares, any conversion of the Shares and
any disposition of the securities acquired on such conversion.

 

11.5 Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors and assigns of the parties to this Agreement;
provided, however, no assignment of this Agreement may be made by the Company at
any time, or by UWG at or before the Closing. Except as provided in the
preceding sentence, nothing in this Agreement, express or implied, is intended
to confer any rights or remedies under or by reason of this Agreement on any
persons or entities other than the parties to it, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third person or entity to any party to this Agreement, nor shall any provision
give any third person or entity any right of subrogation or action over or
against any party to this Agreement.

 

11.6 Entire Agreement; 2000 Purchase Agreement. This Agreement and the other
documents expressly referred to in it and delivered under it constitute the full
and entire understanding and agreement between the parties with regard to the
subject matter of this Agreement and those documents, and supersede all prior
and contemporaneous agreements and understandings of the parties whether written
or oral. This Agreement shall supersede in its entirety the 2000 Purchase
Agreement.

 

11.7 Amendments and Waivers. No term or provision of this Agreement may be
amended, altered, modified or waived orally or by a course of conduct, but only
by an instrument in writing signed by a duly authorized officer or
representative of the party against which enforcement of such amendment,
alteration, modification or waiver is sought. Any amendment, alteration,
modification or waiver shall be for such period and subject to such conditions
as shall be specified in the written instrument effecting the same. Any waiver
shall be effective only in the specific instance and for the purpose for which
given.

 

11.8 Waiver; Remedies Cumulative. No delay or omission to exercise any right,
power or remedy accruing to UWG on any breach or default of the Company under
this Agreement shall impair any such right, power or remedy of UWG nor shall it
be construed as a waiver of or acquiescence in any such breach or default, or of
or in any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver. All remedies, either under this Agreement
or by law or otherwise afforded to UWG shall be cumulative and not alternative.

 

-29-



--------------------------------------------------------------------------------

11.9 Expenses. The Company will reimburse UWG for the fees, expenses and
disbursements of its legal counsel in connection with the transaction
contemplated by this Agreement and the Transaction Documents and shall pay all
of the Company’s fees, expenses and disbursements incurred in connection with
the transactions contemplated by this Agreement and the Transaction Documents.
The Company shall reimburse UWG for such amounts promptly upon receipt of an
invoice or invoices from UWG setting forth such amounts.

 

11.10 Counterparts. This Agreement may be executed in several counterparts and
by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

11.11 Exhibits and Schedules. All exhibits and schedules attached to this
Agreement are a part of this Agreement and are incorporated into this Agreement
as if set forth in full.

 

11.12 Headings; Table of Contents. The various headings of this Agreement and
the Table of Contents to this Agreement are for convenience of reference only,
shall not affect the meaning or interpretation of this Agreement and shall not
be considered in construing this Agreement.

 

11.13 Public Announcements; Confidentiality. Except as required by law
(including state and federal securities laws), neither party hereto shall issue
any news release or make any public announcement or similar publicity with
respect to the economic and business terms of this Agreement or the other
Transaction Documents or the transactions contemplated hereby and thereby
without the prior written consent of the other party hereto.

 

11.14 Stock Legend. UWG agrees that the certificates representing the Shares
shall bear a legend substantially in the following form:

 

THE SERIES A-2 PREFERRED SHARES REPRESENTED BY THIS CERTIFICATE (1) HAVE NOT
BEEN REGISTERED OR QUALIFIED UNDER FEDERAL OR STATE SECURITIES LAWS, (2) HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO OR IN CONNECTION WITH A SALE
OR DISTRIBUTION THEREOF, AND (3) MAY NOT BE SOLD, ENCUMBERED OR OTHERWISE
DISPOSED OF WITHOUT AN EFFECTIVE FEDERAL REGISTRATION STATEMENT AND STATE
QUALIFICATION RELATED THERETO OR AN EXEMPTION PROVIDED BY THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE LAW.

 

[SIGNATURE PAGE FOLLOWS]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Series A Preferred Stock
Exchange Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

UNIFIED WESTERN GROCERS, INC.   C & K MARKET, INC.

By:

 

        /s/ Christine Neal

--------------------------------------------------------------------------------

 

By:

 

        /s/ Douglas A. Nidiffer

--------------------------------------------------------------------------------

Name:

 

Christine Neal

 

Name:

 

Douglas A. Nidiffer

Title:

 

Vice President, Treasurer

 

Title:

 

President

Notice Address   Notice Address

Robert M. Ling, Jr., Esquire Senior Vice President,

General Counsel and Secretary

Unified Western Grocers, Inc.

5200 Sheila Street

Commerce, California 90040

Fax No.: (323) 265-3716

 

Rex Scoggins

615 5th Street

Brookings, Oregon 97415

Fax No.: (541) 469-9018

 

with a copy to:

 

Lawrence M. Braun, Esquire

Sheppard, Mullin, Richter & Hampton LLP

333 South Hope Street, 48th Floor

Los Angeles, California 90071

Fax No.: (213) 620-1780

 

S-1



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

 

“Accrued Dividends” has the meaning set forth in the Recitals.

 

“Affiliate” shall mean, with respect to any Person, (i) each Person that,
controls, is controlled by or is under common control with such Person or any
Affiliate of such Person or (ii) each of such Person’s officers, directors,
joint ventures and general partners. For the purpose of this definition,
“control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of its management or policies, whether
through the ownership or voting securities, by contract or otherwise.

 

“Agreement” means this Series A Preferred Stock Exchange Agreement, as the same
may be amended from time to time.

 

“Annual Audited Statement” has the meaning set forth in Section 9.3.

 

“Articles” has the meaning set forth in the Recitals.

 

“Articles of Amendment” means the Company’s Articles of Amendment filed with the
Oregon Secretary of State on December 4, 2003.

 

“Articles of Restatement” has the meaning set forth in Section 6.17.

 

“Audited Financial Statements” has the meaning set forth in 4.8(a).

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of California or
New York.

 

“Cash Flow” means EBITDA plus any cash patronage dividends less any non-financed
Capital Expenditures.

 

“Capital Expenditures” shall mean all payments or accruals (including Capital
Lease Obligations) for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP.

 

“Capital Lease” shall mean any lease of any property (whether real, personal or
mixed) by the Company as lessee that, in accordance with GAAP, either would be
required to be classified and accounted for as a capital lease on a balance
sheet of the Company or otherwise be disclosed as such in a note to such balance
sheet, other than any such lease under which the Company is the lessor.

 

“Capital Lease Obligation” shall mean, with respect to any Capital Lease, the
amount of the obligation of the lessee thereunder that, in accordance with GAAP,
would appear on a balance sheet of such lessee in respect of such Capital Lease
or otherwise be disclosed in a note to such balance sheet.

 

A-1



--------------------------------------------------------------------------------

“Charges” shall mean all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including, without limitation, taxes owed to PBGC
at the time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (i) the employees, payroll, income or gross
receipts of the Company, (ii) the Company’s ownership or use of its assets, or
(iii) any other aspect of the Company’s business.

 

“Claim” shall mean any and all suits, actions, costs, fines, deficiencies,
penalties, proceedings, claims, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and disbursements and other costs of
investigations or defense, including those incurred upon any appeal).

 

“Class B Common Stock” means the Company’s Class B nonvoting common shares,
without par value, having the rights, restrictions, privileges and preferences
contained in the Articles.

 

“Class C Common Stock” means the Company’s Class C nonvoting common shares,
having the rights, restrictions, privileges and preferences contained in the
Articles.

 

“Class D Common Stock” means the Company’s Class D nonvoting common shares,
stated value $100 per share, having the rights, restrictions, privileges and
preferences contained in the Articles.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Code” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble.

 

“Copyrights” shall mean any U.S. copyright to which the Company now or hereafter
has title, as well as any application for a U.S. copyright hereafter made by the
Company.

 

“Disclosure Schedules” has the meaning set forth in Section 4.

 

“EBITDA” means, for any period, the Net Income (Loss) of the Company for such
period (exclusive of any patronage dividend from UWG), plus the sum of the
following amounts of the Company and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP to the extent included in the
determination of such Net Income (Loss): (i) interest expense, (ii) income tax
expense, and (iii) depreciation and amortization expense.

 

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code, and, in any event, shall include, but shall not be limited to,
all machinery, equipment, furnishings, fixtures and vehicles and any and all
additions, accessions, substitutions and replacements of any of the foregoing,
wherever located, together with all attachments, components, parts, equipment
and accessories installed thereon or affixed thereto.

 

“Environment” has the meaning set forth in 42 U.S.C. § 9601(8).

 

A-2



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all federal, state and local laws, statutes,
ordinances, orders and regulations, now or hereafter in effect, and in each case
as amended or supplemented from time to time, and any applicable judicial or
administrative interpretation thereof relating to the regulation and protection
of human health, safety, the environment and natural resources (including,
without limitation, ambient air, surface water, groundwater, wetlands, land
surface or subsurface strata, wildlife, aquatic species and vegetation).
Environmental Laws include, but are not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Material Transportation Act,
as amended (49 U.S. C. §§ 1801 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. §§ 136 et seq.); the Resource Conservation
and Recovery Act, as amended (42 U.S.C. §§ 6901 et seq.) (“RCRA”); the Toxic
Substance Control Act, as amended (15 U.S.C. §§ 2601 et seq.); the Clean Air
Act, as amended (42 U.S.C. §§ 740 et seq.); the Federal Water Pollution Control
Act, as amended (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and Health
Act, as amended (29 U.S.C. §§ 651 et seq.) (“OSHA”); and the Safe Drinking Water
Act, as amended (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state and local counterparts or
equivalents and any transfer of ownership notification or approval statutes
relating to the protection of human health, safety and the environment.

 

“Environmental Protection Statute” means any federal or state law, statute, rule
or regulation enacted in connection with or relating to the protection or
regulation of the Environment, including those laws, statutes, rules and
regulations regulating the disposal, removal, production, storing, refining,
handling, transferring, processing or transporting of Hazardous Waste or
Hazardous Substances, and any regulations issued or promulgated in connection
therewith or thereunder by any governmental agency or instrumentality.

 

“EPA” means the United States Environmental Protection Agency or any successor
thereto.

 

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code, and, in any event, shall include, but shall not be limited to,
all machinery, equipment, furnishings, fixtures and vehicles and any and all
additions, accessions, substitutions and replacements of any of the foregoing,
wherever located, together with all attachments, components, parts, equipment
and accessories installed thereon or affixed thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean, with respect to the Company, any trade or business
(whether or not incorporated) under common control with the Company and which,
together with the Company are treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

 

“Event of Default” shall mean the occurrence of any (i) ”Event of Default” as
defined under the GECC Loan Agreement or (ii) ”Put Default” as defined under the
Shareholders Agreement.

 

A-3



--------------------------------------------------------------------------------

“Excess Dividend Payment” has the meaning set forth in the Recitals.

 

“Exchange” has the meaning set forth in the Recitals.

 

“Financial Statements” has the meaning set forth in Section 4.8(a).

 

“Fiscal Quarter” shall mean any of the quarterly accounting periods of the
Company.

 

“Fiscal Year” shall mean the 12-month period of the Company and its Subsidiaries
ending December 31 of each year. Subsequent changes of the fiscal year of the
Company and its Subsidiaries shall not change the term “Fiscal Year,” unless UWG
shall consent in writing to such change.

 

“Fixed Charges” means scheduled principal amortization amounts on Funded Debt
plus cash Taxes (as defined in the GECC Loan Agreement) plus cash payments on
any preferred stock (other than a payment to UWG in the amount of $1,458,461.13)
plus Net Cash Interest Expense measured on a trailing four Fiscal Quarter basis.

 

“Fixed Charge Coverage Ratio” means Cash Flow divided by Fixed Charges.

 

“Funded Debt” shall mean, with respect to any Person, all of its Indebtedness
which by the terms of the agreement governing or instrument evidencing such
Indebtedness matures more than one year from, or is directly or indirectly
renewable or extendible at the option of such Person under a revolving credit or
similar agreement obligating the lenders to extend credit over a period of more
than one year from, the date of creation thereof, including current maturities
of long-term debt, revolving credit, and short-term debt extendible beyond one
year at the option of the debtor, and shall also include, without limitation,
the Obligations.

 

“GAAP” means generally accepted accounting principles as currently in effect in
the United States, consistently applied.

 

“GECC” has the meaning set forth in Section 6.13.

 

“GECC Loan Agreement” has the meaning set forth in Section 6.13.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranteed Indebtedness” shall mean any obligation of the Company guaranteeing
any indebtedness, lease, dividend, or other obligation (“primary obligations”)
of any other person (the “primary obligor)” in any manner including, without
limitation, any obligation or arrangement of the Company (i) to purchase or
repurchase any such primary obligation, (ii) to advance or supply funds (a) for
the purchase or payment of any such primary obligation or (b) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (iv) to
indemnify the owner of such primary obligation against loss in respect thereof.

 

A-4



--------------------------------------------------------------------------------

“Hazardous Material” shall mean a Hazardous Substance and/or a Hazardous Waste.

 

“Hazardous Substance” shall mean any element, material, compound, mixture,
solution, chemical, substance, or pollutant within the definition of “hazardous
substance” under Section 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 USC § 9601(14); petroleum or any fraction,
byproduct or distillation product thereof, asbestos, polychlorinated biphenyls,
or any radioactive substances; and any material regulated as a hazardous
substance by any jurisdiction in which the Company or it Subsidiaries owns or
operates or has owned or operated a facility.

 

“Hazardous Waste” shall mean any element, pollutant, contaminate or discarded
material (including any radioactive material) within the definition of Section
103(6) of the Resource Conservation and Recovery Act, 42 USCA § 6903(6); and any
material regulated as a hazardous waste by any jurisdiction in which the Company
or it Subsidiaries own or operate or has owned or operated a facility, or to
which the Company or it Subsidiaries send material for treatment, storage or
disposal as waste.

 

“Indebtedness” shall mean (i) all indebtedness of the Company for borrowed money
or for the deferred purchase price of property or services (including, without
limitation, reimbursement and all other obligations with respect to surety
bonds, letters of credit and bankers’ acceptances, whether or not matured, but
not including obligations to trade creditors incurred in the ordinary course of
business), (ii) all obligations evidenced by notes, bonds, debentures or similar
instruments, (iii) all indebtedness created or arising under any conditional
sale or other title retention agreements with respect to property acquired by
the Company (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (iv) all Capital Lease Obligations, (v) all Guaranteed
Indebtedness, (vi) all Indebtedness referred to in clause (i), (ii), (iii), (iv)
or (v) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including, without limitation, accounts and contract rights) owned by
the Company, even though the Company has not assumed or become liable for the
payment of such Indebtedness, (vii) the Obligations, and (viii) all liabilities
under Title IV of ERISA.

 

“Intellectual Property” shall mean, collectively, all Trademarks, all Patents,
all Copyrights and all Licenses now held or hereafter acquired by the Company,
together with all franchises, tax refund claims, rights of indemnification,
payments under insurance, indemnities, warranties and guarantees payable with
respect to the foregoing.

 

“Interest Coverage Ratio” shall mean, with respect to any period, the ratio of
(i) EBITDA of the Company for such period to (ii) Interest Expense of the
Company for such period.

 

A-5



--------------------------------------------------------------------------------

“Interest Expense” shall mean for any period the amount which would, in
conformity with GAAP, be set forth opposite the caption “interest expense” or
any like caption on an income statement of the Company.

 

“Interim Financial Statements” has the meaning set forth in Section 4.8(a).

 

“Inventory” shall mean any “inventory,” as such term is defined in the Uniform
Commercial Code, now or hereafter owned or acquired by, the Company or any of
its Subsidiaries, wherever located, and, in any event, including, without
limitation inventory, merchandise, goods and other personal property which are
held by or on behalf of such Person for sale or lease or are furnished or are to
be furnished under a contract of service or which constitute raw materials, work
in process or materials used or consumed or to be used or consumed in the
Company’s or its Subsidiaries’ business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including, without
limitation, other supplies, and all accessions and additions thereto and all
documents of title covering any of the foregoing.

 

“Investment” shall mean, for any Person (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition; (b) the making of
any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); and (c) the entering into of any Guaranteed Indebtedness of, or
other contingent obligation with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person.

 

“IRS” has the meaning set forth in the Recitals.

 

“Leases” shall mean all of those leasehold estates in real property now owned or
hereafter acquired by the Company or any of its Subsidiaries, as lessee.

 

“Leverage Ratio” means the quotient of the Company’s Funded Debt or Senior Debt
divided by the Company’s EBITDA.

 

“License” shall mean any Patent License, Trademark License or other license of
rights or interests now held or hereafter acquired by the Company.

 

“Liability” or “Liabilities” means, with respect to any Person, any liability or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, secured or unsecured, joint or several, due
or to become due, vested or unvested, executory, determined, determinable or
otherwise and whether or not the same is required to be accrued on the financial
statements of such Person.

 

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation any lease or title retention agreement, any financing

 

A-6



--------------------------------------------------------------------------------

lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the Uniform Commercial Code or comparable law of any
jurisdiction).

 

“Losses” means all losses, costs (including without limitation, attorneys’
fees), claims, fees, Liabilities, damages, lawsuits, deficiencies, demands and
expenses (whether or not arising out of third-party claims), including without
limitation, interest, penalties, costs of litigation, lost profits, opportunity
costs, and all amounts paid in the investigation, defense or settlement of any
of the foregoing. “Losses” is not limited to matters asserted by third parties,
but includes Losses incurred or sustained in the absence of third party claims,
such as a diminution in the value of the Shares.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, operations, prospects, or financial or other condition of the
Company taken as a whole, or (ii) the Company’s ability to pay or perform its
obligations under the Transaction Documents executed by it in accordance with
the terms thereof.

 

“Material Agreements” has the meaning set forth in Section 4.14.

 

“Material Contracts” shall mean each contract to which the Company or any of its
Subsidiaries is now or hereafter a party involving aggregate consideration
payable to or by the Company or any of its Subsidiaries, contingent or
otherwise, in excess of $100,000, except contracts as to which the remaining
consideration payable to or by the Company or any of its Subsidiaries is less
than $100,000.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which the Company or any ERISA Affiliate is making,
is obligated to make, has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.

 

“Net Cash Interest Expense” shall mean cash Interest Expense less cash interest
income.

 

“Net Income (Loss)” means, for any period, the aggregate net income (or loss)
from continuing operations (excluding any income (or loss) included therein
resulting from extraordinary items) of the Company and its Subsidiaries for such
period.

 

“Net Worth” means, at any date, the total assets minus the total liabilities, in
each case, of the Company at such date determined in accordance with GAAP.

 

“New Series A Preferred” has the meaning set forth in the Recitals.

 

“Nidiffer Exchange Agreement” means that certain Memorandum of Exchange
Agreement, dated as of December 18, 2003, by and between the Company and the
Nidiffer Family.

 

“Nidiffer Family” means Raymond L. Nidiffer, M. June Nidiffer, Douglas A.
Nidiffer Irrevocable Trust, Patricia A. Nidiffer Irrevocable Trust, Ethan R.
Fletcher Irrevocable Trust, Jacob B. Fletcher Irrevocable Trust, Alan W.
Nidiffer Irrevocable Trust, Mary H. Nidiffer Irrevocable Trust, and Sara M.
Nidiffer Irrevocable Trust.

 

A-7



--------------------------------------------------------------------------------

“Nidiffer Subordinated Debt” means that certain subordinated debt of the Company
set forth in the Nidiffer Exchange Agreement made by the Company to the Nidiffer
Family in the original aggregate principal amount of $10,000,000.

 

“Nidiffer Subordination Agreement” means that certain Intercreditor and
Subordination Agreement by and among the Company, UWG and the Nidiffer Family.

 

“Nidiffer Preferred Stock” means Seven Million (7,000,000) shares of Series B
Preferred Stock, representing all of the authorized, issued and outstanding
shares of Series B Preferred Stock.

 

“Nidiffer Senior” means Raymond L. Nidiffer, an individual resident in the State
of Oregon.

 

“Obligations” shall mean all loans, advances, debts, liabilities and obligations
for the performance of covenants, tasks or duties or for payment of monetary
amounts (whether or not such performance is then required or contingent, or
amounts are liquidated or determinable) owing by the Company pursuant to the
loan agreements with GECC, and all covenants and duties regarding such amounts,
of any kind or nature, present or future, whether or not evidenced by any note,
agreement or other instrument, arising under any of the loan agreements with
GECC.

 

“Old Series A Preferred” has the meaning set forth in the Recitals.

 

“Old UWG Shares” has the meaning set forth in the Recitals.

 

“Patent License” shall mean rights under any written agreement now owned or
hereafter acquired by the Company granting any fight with respect to any
invention on which a Patent is in existence.

 

“Patents” shall mean all of the following in which the Company now holds or
hereafter acquires any interest: (i) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or any other country,
including registrations, recordings and applications in the United similar
office or agency of the United States, any States Patent and Trademark Office or
in any State or Territory thereof, or any other country, and (ii) all reissues,
divisions, continuations, continuations-in-part or extensions thereof.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

 

“Pension Plan” shall mean an employee pension benefit plan, as defined in
Section (3)(2) of ERISA (other than a Multiemployer Plan), which is not an
individual account plan, as defined in Section 3(34) of ERISA, and which the
Company or, if a Title IV Plan, any Subsidiary of the Company or any ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them.

 

A-8



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean the following encumbrances: (i) Liens for
taxes or assessments or other governmental Charges or levies, either not yet due
and payable or to the extent that nonpayment thereof is permitted by the terms
of Section 8.1(b); (ii) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (iii) pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which the
Company is a party as lessee made in the ordinary course of business; (iv)
deposits securing public or statutory obligations of the Company; (v) inchoate
and unperfected workers’, mechanics’, suppliers’ or similar liens arising in the
ordinary course of business; (vi) carriers’, warehousemen’s or other similar
possessory liens arising in the ordinary course of business and securing
indebtedness not yet due and payable in an outstanding aggregate amount not in
excess of $250,000 at any time; (vii) deposits securing, or in lieu of, surety,
appeal or customs bonds in proceedings to which the Company is a party; (viii)
any attachment or judgment lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay; and (ix) zoning restrictions, easements,
licenses, or other restrictions on the use of real property or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such real property,
leases or leasehold estates.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether federal,
state, county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).

 

“Properties” has the meaning set forth in Section 4.11.

 

“Recapitalization” has the meaning set forth in the Recitals.

 

“Release” shall mean, as to any Person, any release or any spilling, leaking,
pumping, pouring, emitting emptying, discharging, injecting, escaping, leaching,
dumping, disposing or migration of a Hazardous Material into the indoor or
outdoor environment by such Person (or by a person under such Person’s direction
or control), including the movement of a Hazardous Material through or in the
air, soil, surface water, ground water or property; but shall exclude any
release, discharge, emission or disposal in material compliance with a then
effective permit or order of a Governmental Authority.

 

“Representative” means with respect to any Person, any officer, director,
manager, principal, attorney, accountant, investment bankers, agent, employee or
other representative.

 

“Restricted Payment” shall mean, with respect to any Person, (i) the declaration
or payment of any dividend or the occurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of such
Person’s Stock, (ii) any payment on account of the purchase, redemption,
defeasance or other retirement of such Person’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly, (iii) any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Person, except payment of funds to UWG in accordance with
the terms of business

 

A-9



--------------------------------------------------------------------------------

conducted with UWG, or (iv) any payment to a holder of subordinated debt other
than the Subordinated Term Note (as defined in the GECC Loan Agreement) in
accordance with the GECC Loan Agreement.

 

“Right of First Refusal Agreement” means that certain Right of First Refusal
Agreement, of even date herewith, by and among the Company, UWG and the Senior
Management.

 

“Senior Debt” shall mean the Indebtedness of the Company which is not subject to
a subordination agreement, and shall include, but is not limited to, the
Indebtedness of the Company to the Senior Lenders (as defined in the GECC Loan
Agreement).

 

“Senior Management” shall mean Douglas A. Nidiffer, Rex R. Scoggins, and Larry
Hage.

 

“Series A Preferred Stock” has the meaning set forth in the Recitals.

 

“Series B Preferred Stock” means the Company’s Series B nonconvertible preferred
shares, stated value $100 per share, having the rights, restrictions, privileges
and preferences contained in the Articles.

 

“Shareholder” has the meaning set forth in the Recitals.

 

“Shareholders Agreement” has the meaning set forth in Section 6.11.

 

“Shareholder Guaranty” means that certain Continuing Guaranty executed by the
Senior Management in favor of UWG.

 

“Stock” shall mean all shares, options, warrants, general or limited partnership
interests, participation or other equivalents (regardless of how designated) of
or in a corporation, partnership or equivalent entity whether voting or
nonvoting, including, without limitation common stock, preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended).

 

“Stockholder” shall mean each holder of Stock of the Company.

 

“Subject Property” shall mean all real property owned, leased or operated by the
Company or any Subsidiary thereof or any Affiliate of any of the foregoing.

 

“Subsidiary” shall mean with respect to any Person, (i) any corporation of which
an aggregate of 50% or more of the outstanding Stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise and (ii) any partnership in which

 

A-10



--------------------------------------------------------------------------------

such Person and/or one or more Subsidiaries of such Person shall have an
interest (whether in the form of voting or participation in profits or capital
contribution) of 50% or more or of which any such Person is a general partner or
may exercise the powers of a general partner.

 

“Supply Agreement” has the meaning set forth in Section 6.10.

 

“Title IV Plan” shall mean a Pension Plan, other than a Multiemployer Plan,
which is covered by Title IV of ERISA.

 

“Trademark License” shall mean rights under any written agreement now owned or
hereafter acquired by the Company granting any right to use any Trademark or
Trademark registration.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
the Company: (i) all common law and statutory trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature, now existing
or hereafter adopted or acquired, all registrations and recordings thereof, and
all applications in connection therewith, including registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State or Territory thereof,
or any other country or any political subdivision thereof, (ii) all reissues,
extensions or renewals thereof, and (iii) all licenses thereunder and together
with the goodwill associated with and symbolized by such trademark.

 

“Transaction” has the meaning set forth in Section 11.2(c).

 

“Transaction Documents” means this Agreement, the Supply Agreement, the
Shareholders Agreement, the Right of First Refusal Agreement, the Articles, the
Statement of Withdrawal, the Shareholder Guaranty, the Nidiffer Subordination
Agreement, and the Nidiffer Exchange Agreement.

 

“Transaction Fixed Charges” shall mean scheduled principal amortization amounts
on the Senior Term Loan Note (as defined in the GECC Loan Agreement) and
Subordinated Term Loan Note (as defined in the GECC Loan Agreement) plus cash
Taxes (as defined in the GECC Loan Agreement) plus Net Cash Interest Expense
measured on a trailing four Fiscal Quarter basis.

 

“Transaction Fixed Charge Coverage” shall mean Cash Flow divided by Transaction
Fixed Charges.

 

“UWG” has the meaning set forth in the Preamble.

 

A-11